Exhibit 10.19.5

HAWKER BEECHCRAFT CORPORATION

RETIREMENT INCOME PLAN

FOR

SALARIED EMPLOYEES

Amended and Restated Effective January 1, 2011



--------------------------------------------------------------------------------

HAWKER BEECHCRAFT CORPORATION RETIREMENT

INCOME PLAN FOR SALARIED EMPLOYEES

TABLE OF CONTENTS

 

INTRODUCTION      1    ARTICLE 1 DEFINITIONS      2   

1.01

  

“Accrued Benefit”

     2   

1.02

  

“Active Employment”

     2   

1.03

  

“Active Participant”

     2   

1.04

  

“Actuarial Equivalent”

     2   

1.05

  

“Actuarial Equivalent Value”

     2   

1.06

  

“Actuary”

     2   

1.07

  

“Adjustment Factor”

     2   

1.08

  

“Affiliated Employer”

     2   

1.09

  

“Beneficiary”

     3   

1.10

  

“Benefit Commencement Date”

     3   

1.11

  

“Board” or “Board of Directors”

     3   

1.12

  

“Break in Employment”

     3   

1.13

  

“Code”

     3   

1.14

  

“Committee”

     3   

1.15

  

“Compensation”

     3   

1.16

  

“Credited Service”

     4   

1.17

  

“Deferred Vested Benefit”

     4   

1.18

  

“Defined Benefit Dollar Limitation”

     4   

1.19

  

“Disability Retirement Benefit”

     4   

1.20

  

“Early Retirement Benefit”

     4   

1.21

  

“Early Retirement Date”

     4   

1.22

  

“Effective Date”

     5   

1.23

  

“Effective Date of this Restatement”

     5   

1.24

  

“Eligible Employee”

     5   

1.25

  

“Eligibility Service”

     5   

1.26

  

“Employee”

     5   

1.27

  

“Employer”

     6   

1.28

  

“Employment Commencement Date”

     6   

1.29

  

“ERISA”

     6   

1.30

  

“Estimated Primary Social Security Benefit”

     6   

1.31

  

“Final Average Earnings”

     7   

1.32

  

“Fund”

     8   

1.33

  

“Funding Agent”

     8   

1.34

  

“Highly Compensated Employee” and “Highly Compensated Former Employee”

     8   

1.35

  

“Hour of Service”

     8   

1.36

  

“Joint Annuitant”

     8   

 

   -i-   



--------------------------------------------------------------------------------

1.37

  

“Joint and Two-Thirds to Survivor Annuity”

     8   

1.38

  

“Leased Employee”

     9   

1.39

  

“Loss of Seniority”

     9   

1.40

  

“Limitation Year”

     9   

1.41

  

“Monthly Earnings”

     9   

1.42

  

“Named Fiduciary”

     11   

1.43

  

“Normal Retirement Age”

     11   

1.44

  

“Normal Retirement Benefit”

     11   

1.45

  

“Normal Retirement Date”

     11   

1.46

  

“Participant”

     11   

1.47

  

“Participating Employer”

     11   

1.48

  

“Participation”

     13   

1.49

  

“Period of Service”

     13   

1.50

  

“Period of Severance”

     13   

1.51

  

“Plan”

     13   

1.52

  

“Plan Sponsor”

     13   

1.53

  

“Plan Year”

     13   

1.54

  

“Postponed Retirement Benefit”

     13   

1.55

  

“Postponed Retirement Date”

     13   

1.56

  

“Predecessor Employer”

     14   

1.57

  

“Predecessor to this Plan”

     14   

1.58

  

“Qualified Joint and Survivor Annuity”

     14   

1.59

  

“Reemployment Commencement Date”

     14   

1.60

  

“Retirement Date”

     14   

1.61

  

“Salaried Plan Employee”

     14   

1.62

  

“Severance from Service Date”

     16   

1.63

  

“Social Security Adjustment”

     16   

1.64

  

“Termination”

     17   

1.65

  

“Termination Date”

     17   

1.66

  

“Total and Permanent Disability”

     17   

1.67

  

“Trust”

     17   

1.68

  

“Trustee”

     17   

1.69

  

“Vesting Service”

     18   

ARTICLE 2 SERVICE COUNTING RULES

     19   

2.01

  

Period of Service

     19   

2.02

  

Active Employment

     20   

2.03

  

Eligibility Service

     21   

2.04

  

Vesting Service

     21   

2.05

  

Credited Service

     21   

2.06

  

Pre-Break Service - General Rule

     22   

2.07

  

Special Rules Relating to Qualified Military Service

     22   

ARTICLE 3 ELIGIBILITY FOR PARTICIPATION AND TRANSFERS

     24   

3.01

  

Eligibility to Become a Participant

     24   

 

   -ii-   



--------------------------------------------------------------------------------

3.02

  

Reemployment

     24   

3.03

  

Termination of Participation

     24   

3.04

  

Transfer to Another Plan

     24   

3.05

  

Transfer from Another Plan: Prohibition of Double Counting

     24   

3.06

  

Coordination with Raytheon Company Pension Plan for Salaried Employees

     25   

ARTICLE 4 RETIREMENT ELIGIBILITY AND SUSPENSION OF BENEFITS

     26   

4.01

  

Retirement

     26   

4.02

  

Suspension of Benefits - Postponed Retirement

     26   

4.03

  

Suspension of Benefits - Rehires

     26   

4.04

  

Suspension of Benefit Notice

     26   

4.05

  

Section 203(a)(3)(B) Service

     27   

4.06

  

Recommencement of Benefits

     27   

4.07

  

Required Commencement at Age 70 1/2

     27   

4.08

  

Required Commencement at Normal Retirement Age

     29   

ARTICLE 5 AMOUNT OF RETIREMENT BENEFIT

     30   

5.01

  

Accrued Benefit

     30   

5.02

  

Normal Retirement Benefit

     31   

5.03

  

Postponed Retirement Benefit

     31   

5.04

  

Early Retirement Benefit

     31   

5.05

  

Deferred Vested Benefit

     32   

5.06

  

Adjustment for Suspension of Benefits

     32   

5.07

  

Disability Retirement Benefit

     32   

5.08

  

Adjustment for Participants Receiving LTD Benefits

     34   

5.09

  

Cessation and Restoration of Accrued Benefits for Highly Compensated Employees

     35   

ARTICLE 6 REQUIRED BENEFIT LIMITATIONS

     36   

6.01

  

Code Section 415 Limits

     36   

6.02

  

Restrictions on Twenty-Five Highest Paid Employees

     36   

6.03

  

Funding-Based Limits on Benefits and Benefit Accruals

     37   

ARTICLE 7 VESTING

     46   

7.01

  

General Rule

     46   

7.02

  

Vesting at Normal Retirement Age

     46   

7.03

  

Vesting after Five Years of Vesting Service

     46   

7.04

  

Vesting for Non-Work-Related Disability

     46   

7.05

  

Vesting Upon Plan Termination

     46   

ARTICLE 8 PRERETIREMENT SURVIVOR BENEFITS

     47   

8.01

  

Automatic Preretirement Spousal Death Benefit

     47   

 

   -iii-   



--------------------------------------------------------------------------------

8.02

  

Death After Normal Retirement Date

     48   

8.03

  

Additional Optional Death Benefit

     49   

8.04

  

Limitation on Total Benefit

     50   

ARTICLE 9 FORMS OF BENEFIT

     51   

9.01

  

Qualified Joint and Survivor Annuity

     51   

9.02

  

Lump Sum Payments

     51   

9.03

  

Right to Elect

     52   

9.04

  

Election of Forms

     52   

9.05

  

Optional Forms of Retirement Benefit

     53   

9.06

  

Beneficiary

     55   

9.07

  

Eligible Rollover Distributions

     55   

9.08

  

Retroactive Payments

     56   

9.09

  

Overpayments

     57   

ARTICLE 10 FUNDING

     58   

10.01

  

Funding Agreement

     58   

10.02

  

Non-Diversion of the Fund

     58   

ARTICLE 11 PLAN ADMINISTRATION

     59   

11.01

  

Appointment of Committee

     59   

11.02

  

Powers and Duties

     59   

11.03

  

Actions by the Committee

     60   

11.04

  

Interested Committee Members

     60   

11.05

  

Indemnification

     60   

11.06

  

Conclusiveness of Action

     61   

11.07

  

Payment of Expenses

     61   

11.08

  

Named Fiduciary

     61   

11.09

  

Funding Policy and Method

     61   

11.10

  

Bonding

     61   

11.11

  

Claim Procedure

     62   

ARTICLE 12 CONTRIBUTIONS

     65   

12.01

  

Employer Contributions

     65   

12.02

  

Participant Contributions

     65   

12.03

  

Contingent Nature of Contributions

     65   

ARTICLE 13 AMENDMENT, TERMINATION, AND MERGER OF THE PLAN

     66   

13.01

  

Right to Amend the Plan

     66   

13.02

  

Right to Terminate the Plan

     66   

13.03

  

Allocation of Assets and Surplus

     66   

13.04

  

Plan Mergers, Consolidations, and Transfers

     67   

13.05

  

Amendment of Vesting Schedule

     67   

 

   -iv-   



--------------------------------------------------------------------------------

ARTICLE 14 TOP-HEAVY PLAN PROVISIONS

     68   

14.01

  

General Rule

     68   

14.02

  

Vesting Provision

     68   

14.03

  

Minimum Benefit Provision

     68   

14.04

  

Coordination with Other Plans

     69   

14.05

  

Top-Heavy Plan Definition

     69   

14.06

  

Key Employee

     71   

14.07

  

Non-Key Employee

     72   

14.08

  

Collective Bargaining Rules

     72   

ARTICLE 15 MISCELLANEOUS

     73   

15.01

  

Limitation on Distributions

     73   

15.02

  

Limitation on Reversion of Contributions

     73   

15.03

  

Voluntary Plan

     73   

15.04

  

Nonalienation of Benefits

     74   

15.05

  

Inability to Receive Benefits

     74   

15.06

  

Missing Persons

     74   

15.07

  

Limitation of Third Party Rights

     76   

15.08

  

Invalid Provisions

     76   

15.09

  

One Plan

     76   

15.10

  

Use and Form of Words

     76   

15.11

  

Headings

     76   

15.12

  

Governing Law

     77   

15.13

  

Separate Liability

     77   

15.14

  

Erroneous Payments

     77   

15.15

  

Use of Electronic Media

     77   

ARTICLE 16 SPECIAL ELIGIBILITY RULES

     78   

16.01

  

Applicability

     78   

16.02

  

Special Eligibility Rules

     78   

16.03

  

Definitions

     78   

16.04

  

Pension Plan Distributee

     79   

 

APPENDIX A

  

Procedures For Calculation Of Actuarial Equivalent Values

     A-1   

APPENDIX B

  

Reduction Factors For Additional Optional Death Benefit Under Section 8.03

     B-1   

SUPPLEMENT A

  

Special Provisions Applicable to Former Hangar One, Inc. Salaried Employees

     Suppl. A -1   

 

   -v-   



--------------------------------------------------------------------------------

INTRODUCTION

The Hawker Beechcraft Corporation Retirement Income Plan For Salaried Employees
(the “Plan”) as stated herein is an amendment and restatement of the Plan. This
amendment and restatement of the Plan is generally effective as of January 1,
2011, or such other dates as may be specifically provided herein or as otherwise
required by law for the Plan to satisfy the requirements of Section 401(a) of
the Code.

The rights, privileges, and obligations of any Employer, Employee, Participant,
Beneficiary, or other person will be governed by the relevant terms of this
amended and restated Plan, except that nothing in this restated plan document
will be construed as granting any terminated Participant (or beneficiary
thereof) any greater vested benefit than such Participant had at the time of the
Participant’s Separation from Service. The provisions of this amended and
restated Plan governing accrual and vesting of benefits (including, but not
limited to, interest and mortality assumptions) apply only to benefits accrued
under this Plan.

The provisions of the Plan are subject to a determination by the Internal
Revenue Service that the Plan is “qualified” under Section 401(a) of the Code.
It is further intended that the Plan also conform to the requirements of Title I
of ERISA, as amended from time to time.

 

   -1-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 1

Definitions

 

1.01 “Accrued Benefit”

shall mean the amount of monthly pension benefit, payable as a straight life
annuity, commencing at Normal Retirement Age, as shall be considered accrued at
any time for a Participant in accordance with the provisions of Article 5.

 

1.02 “Active Employment”

shall mean the period of service defined in Sections 2.02 and 2.07.

 

1.03 “Active Participant”

means a Participant still actively employed as an Eligible Employee.

 

1.04 “Actuarial Equivalent”

shall mean a benefit or amount having the same Actuarial Equivalent Value as an
Accrued Benefit or other applicable benefit.

 

1.05 “Actuarial Equivalent Value”

shall mean the single sum present value of an Accrued Benefit or other
applicable benefit, where values are calculated under generally accepted
actuarial methods and using the applicable tables, interest rates, and other
factors described in Appendix A of this Plan.

 

1.06 “Actuary”

shall mean that individual who is an “enrolled actuary” as defined in
Section 7701(a)(35) of the Code or that firm of actuaries which has on its staff
such an actuary, appointed by the Committee.

 

1.07 “Adjustment Factor”

shall mean the cost of living adjustment factor prescribed by the Secretary of
the Treasury under Section 415(d) of the Code, applied to such items and in such
manner as the Secretary shall prescribe.

 

1.08 “Affiliated Employer”

shall mean the Employer and any other entity while it is a member of a
“controlled group of corporations,” a group under “common control,” or an
“affiliated service group,” all as determined under Code Sections 414(b), (c),
(m), (o), or, solely for purposes of Section 6.01, the rules set forth in Code
Section 415(h). Raytheon Company ceased to be an Affiliated Employer upon the
closing of the divestiture of Raytheon Aircraft Company by Raytheon Company on
March 26, 2007.

 

   -2-    12/13/2010



--------------------------------------------------------------------------------

1.09 “Beneficiary”

shall mean that person or persons or entity or entities (including a trust) or
estate that shall be entitled to receive benefits payable pursuant to the
provisions of this Plan by virtue of a Participant’s death, pursuant to the
provisions of Articles 8 and 9.

 

1.10 “Benefit Commencement Date”

shall mean the first day of the first period (e.g. month, quarter, year) for
which a benefit is payable to an individual, even though the first payment may
not actually have been made at that date.

 

1.11 “Board” or “Board of Directors”

shall mean the Board of Directors of the Plan Sponsor, except that any action
which could be taken by the Board may also be taken by a duly authorized
committee of the Board.

 

1.12 “Break in Employment”

shall mean a Termination followed by a one-year Period of Severance.

 

1.13 “Code”

shall mean the Internal Revenue Code of 1986, as amended from time to time.

 

1.14 “Committee”

shall mean the committee of individuals appointed by the Board to be responsible
for the operations and administration of the Plan in accordance with the
provisions of Article 11.

 

1.15 “Compensation”

shall mean the wages as defined in Code Section 3401(a) for purposes of
income-tax withholding but without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or services performed. “Compensation” includes the following amounts paid after
a separation from service by the later of 2 1/2 months after the separation or
the last day of the Limitation Year that includes the date of the separation
from service:

 

  (a) Regular compensation for services during the Employee’s regular working
hours, or compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses or similar
payments and the payment would have been paid to the Employee prior to the
separation from service if the Employee had continued in employment with the
Employer.

 

  (b)

Payment for unused accrued bona fide sick, vacation, or other leave, but only if
the Employee would have been able to use the leave if employment continued and

 

   -3-    12/13/2010



--------------------------------------------------------------------------------

 

those amounts would have been included in the definition of Compensation if they
were paid prior to the Employee’s separation from service.

 

  (c) Amounts received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer, only to the extent includible in the Employee’s gross income, and
those amounts would have been includible in the definition of Compensation if
they were paid prior to the Employee’s separation from service.

The term “Compensation” includes any amounts that would have been received by an
Employee and includible in the Employee’s gross income but for an election under
Code Sections 125(a), 132(f)(4), 402(e)(3), or 457(b). The term “Compensation”
also includes any differential pay paid by the Employer to the Participant
during the Limitation Year.

The “Compensation” of an individual taken into account under this Plan for a
Limitation Year will not exceed $200,000, as adjusted for cost of living
increases in accordance with Code Section 401(a)(17)(B). The determination of an
individual’s “Compensation” will be made by the Committee in accordance with the
provisions of Code Section 415 and the related Treasury Regulations.

 

1.16 “Credited Service”

shall mean the period of service determined under Sections 2.05 and 2.06.

 

1.17 “Deferred Vested Benefit”

shall mean the benefit to which a vested Participant would be entitled after a
Break in Employment, as calculated in accordance with Article 5.

 

1.18 “Defined Benefit Dollar Limitation”

shall mean the limitation set forth in Section 415(b)(1) of the Code.

 

1.19 “Disability Retirement Benefit”

shall mean the benefit to which a Participant would be entitled in the event of
Total and Permanent Disability, as calculated in accordance with Article 5.

 

1.20 “Early Retirement Benefit”

shall mean the benefit to which a Participant would be entitled in the event of
his retirement prior to his Normal Retirement Date, as calculated in accordance
with Article 5.

 

1.21 “Early Retirement Date”

shall mean the first day of the calendar month coincident with or next following
the Participant’s Termination Date, if such date is earlier than the
Participant’s Normal Retirement

 

   -4-    12/13/2010



--------------------------------------------------------------------------------

Date, provided that the Participant’s Termination Date falls on or after the
Participant’s fifty-fifth (55th) birthday, and provided that the Participant has
completed five years of Credited Service, including a comparable period of
service earned under another plan maintained by an Affiliated Employer, by his
Termination Date.

 

1.22 “Effective Date”

shall mean October 1, 1955.

 

1.23 “Effective Date of this Restatement”

shall mean January 1, 2011, or such other dates as may be specifically provided
herein or as otherwise required by law for the Plan to satisfy the requirements
of Section 401(a) of the Code.

 

1.24 “Eligible Employee”

shall mean a Salaried Plan Employee who is employed by an Employer, but does not
include a person whose terms and conditions of employment are the subject of a
collective bargaining agreement between an Employer and a collective bargaining
agent unless and until participation in the Plan shall have been negotiated for
and agreed to in writing by the representatives of such Employer and the
collective bargaining agent. The term “Eligible Employee” shall not include a
Leased Employee or any individual classified, treated, or otherwise
characterized by the Employer as an independent contractor, consultant, leased
employee, temporary agency employee, or otherwise not treated by the Employer as
an “Eligible Employee” for purposes of this Plan.

The determination whether an individual constitutes an “Eligible Employee” for
purposes of this Plan will be made by the Employer with the consent of the
Committee in its sole discretion. Said determination will apply for all purposes
of this Plan and regardless of whether an individual is later classified by any
governmental agency, court, tribunal, governing body, or any other person or
entity as a common law employee of the Employer. It is the intent hereof that
the Employer with the consent of the Committee will decide in its sole
discretion which individuals are classified as “Eligible Employees” for purposes
of this Plan.

 

1.25 “Eligibility Service”

shall mean service as counted for determining a Participant’s right to become a
Participant in the Plan, as determined in accordance with Article 2.

 

1.26 “Employee”

shall mean any person who is employed and compensated (by payroll check issued
directly from the employer or agent thereof to the Employee or direct payroll
deposit made to the Employee’s account by the employer or agent thereof) by the
Employer or an Affiliated Employer or otherwise expressly designated as an
employee on the books and records of the Employer or an Affiliated Employer and
treated by such Employer or Affiliated Employer as an employee for federal
employment tax purposes. Any person who, after the close of a Plan Year,

 

   -5-    12/13/2010



--------------------------------------------------------------------------------

is retroactively treated by the Employer or an Affiliated Employer or any other
party as an employee for such prior Plan Year shall not, for purposes of the
Plan, be considered an Employee for such prior Plan Year unless expressly so
treated by the Employer or Affiliated Employer.

 

1.27 “Employer”

shall mean Hawker Beechcraft Corporation (formerly Raytheon Aircraft Company)
and any other Affiliated Employer which, with the consent of the Committee, has
adopted this Plan for its Eligible Employees. “Employer” when used in this Plan
shall refer to such adopting entities either individually or collectively, as
the context may require.

 

1.28 “Employment Commencement Date”

shall mean the date on which the Employee first is credited with an Hour of
Service.

 

1.29 “ERISA”

shall mean the Employee Retirement Income Security Act of 1974 (Public Law
#93-406), as amended from time to time.

 

1.30 “Estimated Primary Social Security Benefit”

means, as to a Participant retiring on or after Normal Retirement Date, the
monthly Social Security retirement benefit to which the Participant would be
entitled under Title II of the Social Security Act on the Participant’s
Termination Date, without regard as to whether the Participant is actually
entitled to a Social Security retirement benefit. As to a Participant who has a
Termination Date or ceases to be an Eligible Employee prior to Normal Retirement
Date, “Estimated Primary Social Security Benefit” means the monthly Social
Security retirement benefit to which the Participant would be entitled at his
Normal Retirement Date under Title II of the Social Security Act as in effect on
the last day of employment as an Eligible Employee, assuming that the
Participant’s Credited Service continued until the Participant attained age
sixty-five (65), that until the date on which the Participant would have
attained age sixty-five (65) the Participant received the same rate of
compensation in effect when he last performed services as an Eligible Employee,
and that the Participant is actually entitled to a Social Security retirement
benefit and elects to begin benefit payments upon reaching age sixty-five (65).

The Social Security benefit is computed on the basis of an estimated earnings
history throughout the period during which the Participant could have been
covered under the Social Security Act. Estimated earnings under this section
will be computed by the Employer by applying a 6% discount to the employee’s
annual rate of compensation as in effect immediately after the period for which
the estimate is being made to the later of 1951 or the calendar year the
Participant reached age 22.

In lieu of using an estimated compensation for a particular period, the
Participant may elect to have his Estimated Primary Social Security Benefit
based on the Participant’s actual wage history as furnished by the Social
Security Administration or such other source as the Employer deems to be
reliable. The Participant must, however, supply the Employer with

 

   -6-    12/13/2010



--------------------------------------------------------------------------------

satisfactory documentation of his actual wage history within one year of time
following the later of his termination of employment (initial termination of
employment, in the case of a rehired employee) or the date upon which the
Employer notifies him of the benefit, if any, that he is entitled to receive
under the Plan. If the Participant elects to furnish his actual wage history
after the date that his Accrued Benefit has been determined by the Employer, the
recalculated Estimated Primary Social Security Benefit shall not cause a
reduction to his Accrued Benefit.

 

1.31 “Final Average Earnings”

shall mean the highest amount obtainable by averaging a Participant’s Monthly
Earnings for any 60 consecutive months of Active Employment with a Participating
Employer (or the total number of such months, if the Participant has completed
fewer than 60 months of Active Employment with a Participating Employer) within
the last 120 consecutive months prior to his last date of Active Employment with
a Participating Employer. Prior to January 1, 1991, the 60-month average was
based on consecutive months of Credited Service instead of consecutive months of
Active Employment with a Participating Employer.

If a Participant’s last 120 consecutive months of employment include a period of
continuous layoff which does not cause a Loss of Seniority, then his Final
Average Earnings shall be equal to the greater of (i) the amount determined
under the preceding paragraph of this Section, and (ii) the amount determined by
assuming that he received Monthly Earnings during the period of continuous
layoff at the same rate as in effect at the beginning of the period of layoff.

In calculating Final Average Earnings between January 1, 1989 and December 31,
1993, the total amount of Monthly Earnings taken into account in any consecutive
12-month period shall not exceed $200,000 times the Adjustment Factor applicable
for that calendar year.

In calculating Final Average Earnings between January 1, 1994 and December 31,
2001, the total amount of Monthly Earnings taken into account in any consecutive
12-month period shall not exceed $150,000 times the Adjustment Factor applicable
for such year only after the cumulative cost-of-living adjustments are equal to
or exceed the next $10,000 increment thereafter. In applying such limit to any
consecutive 12-month period, the applicable limit shall be based on the annual
compensation limit in effect for the respective calendar year in which each
12-month period begins with the unadjusted $150,000 limit applied for all
periods beginning prior to January 1, 1994.

In calculating Final Average Earnings on or after January 1, 2002, the total
amount of Monthly Earnings taken into account in any consecutive 12-month period
shall not exceed $200,000. The $200,000 limit on annual compensation shall be
adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B)
of the Code and the applicable limit shall be based on the annual compensation
limit in effect for the calendar year in which each 12-month period begins. In
determining benefit accruals in Plan Years beginning on or after January 1,
2002, the annual compensation limit for consecutive 12-month periods beginning
before January 1, 2002 shall be $200,000.

 

   -7-    12/13/2010



--------------------------------------------------------------------------------

In calculating Final Average Earnings for a Participant who is being credited
with Credited Service under Section 5.08 of this Plan (relating to a Participant
receiving benefits under a long-term disability plan), it shall be assumed that
such Participant continued to receive earnings at the rate equal to his Monthly
Earnings rate on the last day of Active Employment before his long-term
disability benefits began.

In calculating Final Average Earnings for a Participant who is eligible for
Credited Service while a member under the Raytheon Company Pension Plan for
Salaried Employees, as provided under Section 2.05, it shall be assumed that the
Participant’s period of Active Employment and Monthly Earnings under this Plan
shall include his period of employment while a member under the Raytheon Company
Pension Plan for Salaried Employees.

 

1.32 “Fund”

shall mean any fund provided for in a trust arrangement or an insurance contract
or a combination of both, which is held by a Funding Agent, to which
contributions under the Plan on and after the Effective Date will be made, and
out of which benefits are paid to the Participants or otherwise provided for.

 

1.33 “Funding Agent”

shall mean a Trustee or insurance company or any duly appointed successor or
successors selected to hold a Fund.

 

1.34 “Highly Compensated Employee” and “Highly Compensated Former Employee”

shall mean an Employee who is determined to be a Highly Compensated Employee or
Highly Compensated Former Employee under the provisions of Article 6 of this
plan.

 

1.35 “Hour of Service”

shall mean each hour for which an Employee is paid, or entitled to payment, by
an Employer, an Affiliated Employer, or a Predecessor Employer, for the
performance of duties. Hours of Service shall be computed and credited in
accordance with the Department of Labor regulations under Section 2530.200b.

 

1.36 “Joint Annuitant”

shall mean the Beneficiary who will receive retirement benefits after the death
of the Participant based on the provisions of a joint and survivor annuity, as
described in Article 9.

 

1.37 “Joint and Two-Thirds to Survivor Annuity”

shall mean a retirement benefit under which equal monthly installments are
payable during the joint lifetimes of the retired Participant and the Joint
Annuitant, and under which, upon the death of either the retired Participant or
the Joint Annuitant, an amount equal to two-thirds of the amount payable during
their joint lifetime continues to be paid for the lifetime of the survivor.

 

   -8-    12/13/2010



--------------------------------------------------------------------------------

1.38 “Leased Employee”

means any person (other than an employee of the recipient) who pursuant to an
agreement between the recipient and any other person (“leasing organization”)
has performed services for the recipient (or for the recipient and related
persons determined in accordance with Section 414(n)(6) of the Code) on a
substantially full-time basis for a period of at least one year and such
services are performed under primary direction or control by the recipient.
Except as provided in the next sentence, solely for purposes of the requirements
listed in Section 414(n)(3) of the Code, a Leased Employee shall be treated as
an employee of the recipient, and contributions or benefits provided by the
leasing organization which are attributable to services performed for the
recipient shall be treated as provided by the recipient. Notwithstanding the
previous sentence, a Leased Employee shall not be considered an employee of the
recipient for purposes of the requirements listed in Section 414(n)(3) of the
Code if both: (i) such employee is covered by a money purchase pension plan
providing: (1) a nonintegrated employer contribution rate of at least 10 percent
of compensation, as defined in Section 415(c)(3) of the Code, but including
amounts contributed pursuant to a salary reduction agreement which are
excludable from the employee’s gross income under Section 125,
Section 402(e)(3), Section 401(h)(1)(B), Section 403(b), or Section 132(f)(4) of
the Code, (2) immediate participation, and (3) full and immediate vesting; and
(ii) Leased Employees do not constitute more than 20 percent of the recipient’s
nonhighly compensated workforce.

 

1.39 “Loss of Seniority”

shall mean the occurrence of an event that causes an Employee’s name to be
removed from the seniority list maintained under a collective bargaining
agreement between an Employer and a collective bargaining agent.

 

1.40 “Limitation Year”

shall mean the 12 month period ending on each December 31.

 

1.41 “Monthly Earnings”

shall mean an amount determined as follows:

 

  (a) The Monthly Earnings of a Participant for any month shall be the sum of
the following amounts paid to or credited to an Employee for such month:

 

  (1) base salary,

 

  (2) cost of living adjustment payments (including payments credited under the
Employer’s COLA and Bonanza programs),

 

  (3) bonus, discretionary, and productivity awards,

 

  (4) unbankable sick leave,

 

  (5) area pay,

 

   -9-    12/13/2010



--------------------------------------------------------------------------------

  (6) shift differential,

 

  (7) as to an Employee who is a Participant on or after January 1, 1988,
commissions,

 

  (8) any amounts contributed pursuant to a salary reduction agreement on behalf
of the Participant to a plan described in Internal Revenue Code section 125 or
401(k) which would have been included in the Participant’s Monthly Earnings if
the salary reduction agreement did not apply,

 

  (9) as to an Employee who is a Participant on or after January 1, 1991,
straight-time pay while an hourly employee, and

 

  (10) payments made to a Participant pursuant to any deferred compensation
program on or before his Termination Date, but only if the amounts on which such
compensation is based would have been included in Monthly Earnings in the year
in which they were deferred if the deferral had not occurred.

 

  (b) Other elements of compensation, such as pay for overtime hours, income
imputed for insurance coverages, the value of stock options and stock
appreciation rights or any income from the sale or exercise of stock options,
termination payments for unused sick leave or unused accrued vacation pay, and
allowances or reimbursements for expenses, shall be excluded from Monthly
Earnings.

 

  (c) Except as provided below, any payments of compensation shall be included
in Monthly Earnings for the month in which it is actually paid. The following
rules shall be used to determine the month for which certain forms of
compensation are included in Monthly Earnings:

 

  (1) The amount of Monthly Earnings credited to a month from a periodic payment
that is attributable to more than one calendar month (such as cost of living
adjustments and bonus awards) shall be prorated over the number of months for
which the payment pertains.

 

  (2) When a Participant who is eligible for a bonus award retires during a year
before the bonus award for that year has been determined, it will be assumed
that the Participant received a bonus award in the year of retirement equal to
one-twelfth of his prior year’s bonus, if any, for each full month worked during
the year of retirement.

 

  (3) The amount of Monthly Earnings credited to any month within a Plan Year
from commission payments shall be equal to total commissions during such year
while the Participant was an Eligible Employee, subject to the maximum
limitation described in subsection (a)(7), divided by the number of months of
Credited Service during such year while the Participant was an Eligible
Employee.

 

   -10-    12/13/2010



--------------------------------------------------------------------------------

  (4) The amount described in subsection (a)(10) shall not be included in
Monthly Earnings unless the compensation on which it is based would have been
paid in one of the sixty consecutive months used to determine the Participant’s
Final Average Earnings.

 

  (d) A Participant’s Monthly Earnings shall include the deemed Monthly Earnings
prescribed in Section 2.07 during a Participant’s Qualified Military Service.

 

1.42 “Named Fiduciary”

shall mean a fiduciary designated as such under the provisions of Article 11.

 

1.43 “Normal Retirement Age”

means the later of (a) the date a Participant attains age 65, and (b) the fifth
anniversary of the date he first performed an Hour of Service for the Employer
or an Affiliated Employer.

 

1.44 “Normal Retirement Benefit”

shall mean the benefit to which a Participant would be entitled in the event of
his retirement on his Normal Retirement Date, as calculated in accordance with
Article 5.

 

1.45 “Normal Retirement Date”

means first day of the month following the month in which a Participant attains
his “Normal Retirement Age.”

 

1.46 “Participant”

shall mean any Employee who has met the requirements of Section 3.01, whether or
not he remains an Eligible Employee, and any individual who has separated from
service but for whom there is still a liability under the Plan. Where the
context requires, the term “Participant” will include a former Participant and
an alternate payee with respect to a Participant under a qualified domestic
relations order.

 

1.47 “Participating Employer”

shall mean any Affiliated Employer that has elected, with the approval of the
Committee, to participate in the Plan as to some or all of its Eligible
Employees by adopting this Plan and the Funding Agreement. Such employees shall
be considered Eligible Employees under the Plan as of the date specified in a
resolution adopted by the Committee and, for the purposes of their benefits
under the Plan, the Participating Employer shall be included in the definition
of Employer. The following subsidiaries became Participating Employers as of the
dates listed below, which is also the earliest date of Credited Service for its
Eligible Employees:

 

   -11-    12/13/2010



--------------------------------------------------------------------------------

Name of Subsidiary

 

Effective Date of Adoption

Raytheon Aircraft Credit Corporation which prior to October 1, 1995 was called
Beech Acceptance Corporation, Inc.   From July 31, 1972 until July 7, 2000 (see
language immediately below this list) Beech Holdings, Inc.   July 31, 1972
Hawker Beechcraft Services, Inc. (formerly Raytheon Aircraft Services, Inc.,
which prior to September 26, 1995 was called United Beechcraft, Inc.)   July 31,
1972 Travel Air Insurance Co., (Kansas) which was previously called Travel Air
Insurance Company, Ltd.   October 1, 1981 Raytheon Aerospace Company, which
prior to October 1, 1995 was called Beech Aerospace Services, Inc.   From
October 1, 1987 until the closing date of the sale of Raytheon Aerospace Company
stock (on or about June 8, 2001) (see language immediately below this list)
Subsidiary companies of Hawker Beechcraft Services, Inc. (formerly Raytheon
Aircraft Services, Inc.)   January 1, 1988 Travel Air Insurance Co., Ltd.  
November 28, 1990 Beech Military Regional Services, Inc.   January 19, 1993
Beechcraft Sales, Inc. and its subsidiary companies   July 1, 1993 Arkansas
Aerospace, Inc.   September 1, 1993 Raytheon Corporate Jets, Inc.   September 1,
1993 Raytheon Aircraft International Service Company, which prior to June 2,
1995 was called Beech International Sales Corporation   June 1, 1994

The portion of the Plan that covered the Active Participants employed by
Raytheon Aircraft Credit Corporation on July 7, 2000, the date of the completion
of the stock purchase described in the stock purchase agreement dated April 14,
2000, between Raytheon Company, Raytheon Engineers & Constructors International,
Inc. and Morrison Knudsen Corporation, was spun-off and merged with and into the
Raytheon Retirement Plan for Engineers & Constructors and Aircraft Credit
Employees (the “RE&C Plan”) as of July 7, 2000, and no Employees of Raytheon
Aircraft Credit Corporation shall accrue any additional benefits under this Plan
on and after such date, except that the liability for any benefits that may have
accrued under the RE&C

 

   -12-    12/13/2010



--------------------------------------------------------------------------------

Plan for the following individuals and assets associated with that liability (to
the extent not already in this Plan) have been spun off and merged into this
Plan by March 23, 2007, and shall be paid by this Plan: individuals whose
employment by Raytheon Aircraft Credit Corporation ended before January 1, 2007,
but who had not commenced benefits under the RE&C Plan before January 1, 2007.
As of the closing date of the sale of Raytheon Aerospace Company stock (on or
about June 8, 2001), Raytheon Aerospace Company ceased to be a Participating
Employer or an Affiliated Employer under the Plan. Employees of Raytheon
Aerospace Company shall not accrue any additional benefits under the Plan after
such date.

 

1.48 “Participation”

means Service while an Active Participant.

 

1.49 “Period of Service”

shall mean the period of service of a Participant that is used to satisfy the
service requirement for eligibility to participate and for determining a
Participant’s vesting in accrued benefits, as calculated in accordance with
Article 2.

 

1.50 “Period of Severance”

shall mean a period commencing on an Employee’s Severance from Service Date and
ending on the date on which such Employee again is credited with an Hour of
Service with an Employer or an Affiliated Employer.

 

1.51 “Plan”

shall mean this Plan designated as the Hawker Beechcraft Corporation Retirement
Income Plan For Salaried Employees.

 

1.52 “Plan Sponsor”

shall mean Hawker Beechcraft Corporation (formerly Raytheon Aircraft Company
prior to March 26, 2007, which prior to October 24, 1994, was called Beech
Aircraft Corporation).

 

1.53 “Plan Year”

shall mean the period beginning on January 1 and ending on the following
December 31.

 

1.54 “Postponed Retirement Benefit”

shall mean the benefit to which a Participant would be entitled in the event of
his retirement after his Normal Retirement Date, as calculated in accordance
with Article 5.

 

1.55 “Postponed Retirement Date”

shall mean the first day of the calendar month next following the Participant’s
Termination Date, if such date is later than the Participant’s Normal Retirement
Date.

 

   -13-    12/13/2010



--------------------------------------------------------------------------------

1.56 “Predecessor Employer”

shall mean, with respect to an Employee, one or more of the following
organizations or units, if the Employee was previously employed by them: None as
of January 1, 2011.

 

1.57 “Predecessor to this Plan”

shall mean any plan for which this Plan is a restatement, any plan which has
been merged into this Plan or any Predecessor to this Plan, or any other plan
sponsored by an entity which became an Affiliated Employer by acquisition or
merger, and which adopted this Plan or a Predecessor to this Plan for any of its
employees who had been participants in such other plan.

 

1.58 “Qualified Joint and Survivor Annuity”

shall mean, for a married Participant, a benefit payable in the form of an
annuity for the life of the Participant and with a benefit payable for the life
of the Participant’s spouse after the Participant’s death for an amount equal to
50 percent of the benefit payable during their joint lifetime. For a single
Participant it shall mean a benefit payable in the form of an annuity for the
life of the Participant. The Qualified Joint and Survivor Annuity for a married
Participant shall be at least the Actuarial Equivalent, determined under the
applicable factors of Appendix A, of the Participant’s Accrued Benefit or, if
greater in Actuarial Equivalent Value, any optional form of benefit then
available to the Participant under the Plan.

 

1.59 “Reemployment Commencement Date”

shall mean the first date following a Severance from Service Date on which the
Employee is credited with an Hour of Service.

 

1.60 “Retirement Date”

shall mean a Participant’s Normal, Early, Postponed or Disability Retirement
Date.

 

1.61 “Salaried Plan Employee”

shall mean an Employee who satisfies one of the following conditions:

 

  (a)

An Employee who receives compensation from the salary exempt payroll of Hawker
Beechcraft Corporation (formerly Raytheon Aircraft Company) (excluding any
Employee who transferred from E-Systems, Inc. (Montek Division) to Raytheon
Aircraft Company on July 1, 1996), Raytheon Aircraft Credit Corporation
(formerly Beech Acceptance Corporation, Inc.), Beech Holdings, Inc., Raytheon
Aircraft Services, Inc. (formerly United Beechcraft, Inc.), Travel Air Insurance
Co., Beechcraft Sales, Inc. or one of its subsidiary companies, Raytheon
Corporate Jets, Inc. (excluding Control by Light Engineers on or after
October 1, 1995), or Raytheon Aircraft International Service Company (formerly
Beech International Sales Corporation). Notwithstanding the preceding sentence
of this subsection (a), no Employees of Raytheon Aircraft Credit Corporation
(formerly Beech Acceptance Corporation, Inc.) shall be a Salaried

 

   -14-    12/13/2010



--------------------------------------------------------------------------------

 

Plan Employee on or after July 7, 2000, the date the portion of this Plan
covering such Employees was spun-off and merged with and into the Raytheon
Retirement Plan for Engineers & Constructors and Aircraft Credit Employees (the
“RE&C Plan”), except that the liability for any benefits that may have accrued
under the RE&C Plan for the following individuals and assets associated with
that liability (to the extent not already in this Plan) have been spun off and
merged into this Plan by March 23, 2007, and shall be paid by this Plan:
individuals whose employment by Raytheon Aircraft Credit Corporation ended
before January 1, 2007, but who had not commenced benefits under the RE&C Plan
before January 1, 2007.

 

  (b) On or after October 1, 1987, an Employee who receives compensation from
the salaried management payroll of Raytheon Aerospace Company (formerly Beech
Aerospace Services, Inc.); provided that any Employee who transferred from
Serv-Air, Inc. to Raytheon Aerospace Company on January 1, 1996 and who was in
an E-Systems, Inc. plan on December 31, 1995 and who stayed in an E-Systems,
Inc. plan will be excluded from this Plan; provided further that for similarly
transferred Employees who are not excluded, prior service with Serv-Air, Inc.
and E-Systems, Inc. will be treated as Eligibility and Vesting Service
hereunder. Notwithstanding any other provisions of this Section 1.61(b),
employees of Raytheon Aerospace Company shall not be Active Participants in this
Plan after Raytheon Aerospace Company ceased to be a Participating Employer
under the Plan as provided in Section 1.47.

 

  (c) On or after January 1, 1988, an Employee on the salary exempt payroll of a
subsidiary of Hawker Beechcraft Services, Inc. (formerly Raytheon Aircraft
Services, Inc., formerly United Beechcraft, Inc.) that has elected to be a
Participating Employer.

 

  (d) On or after November 28, 1990, an Employee who receives compensation from
the salary exempt payroll of Travel Air Insurance Co., Ltd.

 

  (e) On or after January 19, 1993, an Employee who receives compensation from
the salary exempt payroll of Beech-Military Regional Offices, Inc.

 

  (f) On or after September 1, 1993, an Employee who receives compensation from
the salary exempt payroll of Arkansas Aerospace, Inc.

 

  (g) On or after January 1, 1994, an Employee who receives compensation from
the salary nonexempt payroll of Hawker Beechcraft Corporation (formerly Raytheon
Aircraft Company).

 

  (h)

An employee of the Atlanta Shared Service Center of Raytheon Aircraft Services,
Inc. (formerly United Beechcraft, Inc.) in Atlanta, Georgia who was transferred
to such position on or after March 17, 1995 from a position as a salary
nonexempt Employee of Hawker Beechcraft Corporation (formerly Raytheon Aircraft

 

   -15-    12/13/2010



--------------------------------------------------------------------------------

 

Company) in the Accounts Payable department in Wichita, Kansas or in the Little
Rock Division.

Notwithstanding the foregoing, an Employee of Hawker Beechcraft Corporation
(formerly Raytheon Aircraft Company) who was formerly an employee of Raytheon
Corporate Jets, Inc. located at either the Little Rock facility or the United
Kingdom facility shall not be a Salaried Plan Employee.

Effective October 1, 1995, notwithstanding the preceding sentence, a salaried
Employee of Hawker Beechcraft Corporation (formerly Raytheon Aircraft Company)
who was formerly an employee of Raytheon Corporate Jets, Inc., located at the
Little Rock facility will be treated as a Salaried Plan Employee effective
October 1, 1995. Furthermore, for purposes of determining such an Employee’s
Credited Service, the Employee will be treated as a Salaried Plan Employee
effective September 1, 1993.

 

1.62 “Severance from Service Date”

shall mean the earlier of the dates in subparagraphs (a) and (b) below, except
that a Severance from Service Date shall not occur during any of the periods
described in subparagraphs (c), (d) and (e) below.

 

  (a) The date on which the Employee ceases to be employed by each Employer and
Affiliated Employer because the Employee quits, retires, is discharged, or dies.

 

  (b) The first anniversary of the first day of a period in which the Employee
remains absent from employment (with or without pay) with each Employer and
Affiliated Employer for any reason other than those specified in paragraph
(a) of this section.

 

  (c) A period of absence not exceeding 24 months that began on or after
January 1, 1985 by reason of (i) the pregnancy of the Employee, (ii) the birth
of a child of the Employee, (iii) the placement of a child with the Employee in
connection with the adoption of such child by such Employee, or (iv) the care of
a child for a period beginning immediately following such birth or placement.

 

  (d) A period of continuous layoff which does not result in the Employee’s Loss
of Seniority, provided such Employee returns to work within his recall period.

 

  (e) A period of approved sick leave or other approved leave of absence (which
shall be granted in a uniform and nondiscriminatory manner) provided such
Employee returns to work at the end of the leave or authorized extension
thereof.

 

1.63 “Social Security Adjustment”

shall mean an amount equal to 50% of the Participant’s Estimated Primary Social
Security Benefit adjusted as follows:

 

   -16-    12/13/2010



--------------------------------------------------------------------------------

  (a) The Estimated Primary Social Security Benefit shall be determined by
assuming that the Participant does not receive any further compensation after
the last date that he performs services as a Salaried Plan Employee.

 

  (b) If the Participant is eligible for an Early Retirement Benefit and elects
to receive payments before Normal Retirement Date, the Social Security
Adjustment, as defined above, shall be reduced by 1/180 for each month, not
exceeding 36 months, that the benefit commencement date precedes the Normal
Retirement Date.

Once determined for a Participant, such amount shall remain constant.

 

1.64 “Termination”

shall mean the cessation of Active Employment with the Employer and each
Affiliated Employer.

 

1.65 “Termination Date”

shall mean the first date on which an Employee ceases Active Employment with the
Employer and each Affiliated Employer.

 

1.66 “Total and Permanent Disability”

shall mean a disability resulting from sickness, accident, ill health, or other
physical or mental causes which prevents a Participant from performing and
discharging the duties of suitable employment. A Participant shall be deemed to
be totally and permanently disabled only if the period of disability shall have
continued for at least two consecutive months in the case of a work-related
disability (either a work-related illness or an on-the-job injury) or at least
six consecutive months in the case of a non-work-related disability and if the
disability will be permanent and continuous during the remainder of his life.
The existence of Total and Permanent Disability shall be established based on
evidence that the Participant is eligible for disability benefits under the
Social Security Act in effect at the date of disability.

 

1.67 “Trust”

shall mean any trust established under an agreement between the Employer and a
Trustee under which any portion of the Fund is held, and shall include any and
all amendments to the trust agreement.

 

1.68 “Trustee”

shall mean any trustee holding any portion of the Fund under a Trust agreement
forming a part of the Plan.

 

   -17-    12/13/2010



--------------------------------------------------------------------------------

1.69 “Vesting Service”

shall mean service for determining a Participant’s right to his Accrued Benefit
under Article 7, as counted under the rules of Article 2.

 

   -18-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 2

Service Counting Rules

 

2.01 Period of Service

 

  (a) General Rule. Unless otherwise disregarded under the provisions of
Section 2.06, an Employee’s Period of Service shall mean the sum of all periods
of service identified under subparagraphs (1), (2), and (3) below while an
Employee of an Employer or Affiliated Employer, measured in days and converted
to full years and completed months with a fractional month (less than 30 days)
treated as a complete month.

 

  (1) The period commencing on the Employee’s Employment Commencement Date and
ending on the Employee’s Severance from Service Date.

 

  (2) The period (if any) commencing on the Employee’s Reemployment Commencement
Date and ending on the date the Employee incurs the first Severance from Service
Date after such Reemployment Commencement Date.

 

  (3) If an Employee does not incur a Period of Severance of at least one year
during the period from the Employee’s Severance from Service Date to the
Employee’s Reemployment Commencement Date, said period shall be included in the
Employee’s Period of Service; provided, however, if the Employee incurs a
Severance from Service Date by reason of a quit, discharge, or retirement during
an absence from service (for reasons other than a quit, discharge or retirement)
of twelve months or less, and the Employee’s Reemployment Commencement Date
occurs later than twelve months after the first day of such absence, the period
between said Severance from Service Date and the Employee’s Reemployment
Commencement Date shall not be included in the Employee’s Period of Service.

 

  (b) Exception - Maternity or Paternity Absence. In the case of an Employee who
is absent from work for any period on or after January 1, 1985, by reason of
(i) the pregnancy of the Employee, (ii) the birth of a child of the Employee,
(iii) the placement of a child with the Employee in connection with the adoption
of such child by the Employee, or (iv) the care of a child for a period
beginning immediately following such birth or placement, the period of absence
between the first and second anniversaries of the first date of absence shall
not be included in the Employee’s Period of Service.

 

  (c)

Exception - Continuous Layoff. In the case of an Employee who is absent from
work for more than twelve months due to a continuous layoff and returns to work
before a Loss of Seniority within his recall period, the period of absence after
the

 

   -19-    12/13/2010



--------------------------------------------------------------------------------

 

first anniversary of his first date of layoff and before the date of return to
work shall not be included in the Employee’s Period of Service.

 

  (d) Exception - Leave of Absence. In the case of an Employee who is absent
from work for more than twelve months due to an approved sick leave or other
approved leave of absence and returns to work at the end of the leave or
authorized extension thereof, the period of absence after the first anniversary
of his first day of absence and before the date of return to work shall not be
included in the Employee’s Period of Service.

 

  (e) Exception - Qualified Military Service. Notwithstanding the preceding
provisions of this section, an Employee’s Period of Service shall include any
period of Qualified Military Service prescribed in Section 2.07.

 

  (f) Exception - Predecessor Employer. For purposes of determining an
Employee’s Period of Service, service with a Predecessor Employer shall be
treated as service with a Participating Employer only to the extent established
in accordance with the terms and conditions of a resolution adopted by the
Committee.

 

  (g) Exception - Acquired Business. Notwithstanding the preceding provisions of
this Section 2.01, an Employee’s Period of Service shall include service for
which the Employee would be entitled to credit under this Plan as a result of
employment with a predecessor business, substantially all of the assets of which
have been acquired by an Affiliated Employer, provided the Employee was employed
by the predecessor business at the time of the acquisition. Where only a portion
of the operations of the business have been acquired, only service with said
acquired portion prior to the acquisition will be included, and then only if the
Employee was employed by said portion of the acquired business at the time of
the acquisition.

 

2.02 Active Employment

An Employee’s Active Employment as used for purposes of determining Credited
Service in accordance with Section 2.05 shall be determined as follows:

 

  (a) General Rule. Unless otherwise disregarded under the provisions of
Section 2.06, Active Employment shall mean the sum of all periods of time
identified in subparagraphs (1), (2), (3), and (4) below while an Employee of an
Employer or Affiliated Employer, occurring between the Employee’s Employment
Commencement Date or Reemployment Commencement Date, whichever is applicable,
and ending on the Severance from Service Date, measured in days and converted to
full years and completed months with fractional months (less than 30 days)
treated as completed months.

 

  (1)

All periods of employment during which an Employee is paid either for the
performance of duties or for reasons other than the performance of duties (such
as vacation, holiday, sick leave, jury duty or military duty). Such periods
shall begin on the first day that the Employee is paid for the

 

   -20-    12/13/2010



--------------------------------------------------------------------------------

 

performance of duties and end on the earlier of the date on which the Employee
quits, is discharged, retires or dies, or the last day for which he is entitled
to payment.

 

  (2) Any period of unpaid absence from work of thirty days or less resulting
from an Employee’s authorized leave of absence (granted in a uniform and
non-discriminatory manner), medical leave, continuous layoff, or military leave;
provided, however, such absences shall not be included in Active Employment if
the Employee does not return to work at the end of the unpaid absence.

 

  (3) In the case of an Employee whose terms of employment is subject to a
collective bargaining agreement that provides for additional service recognition
during a period while receiving Workers’ Compensation benefits, the first twelve
months of a continuous period of absence during which the Employee is eligible
to receive monthly income payments under applicable Workers’ Compensation laws;
provided, however, no Employee shall receive additional service under this
paragraph for an absence that commenced prior to August 6, 1990.

 

  (4) In the case of an Employee who terminates from employment while on either
the salary nonexempt or the exempt salary payroll, any periods during which the
Employee is receiving severance pay.

 

  (b) Exception - Military Service. Notwithstanding the preceding provisions of
this section, an Employee’s Active Employment shall include any period of
Qualified Military Service prescribed in Section 2.07.

 

2.03 Eligibility Service

An Employee’s Eligibility Service shall be the same as his Vesting Service.

 

2.04 Vesting Service

A Participant’s Vesting Service after December 31, 1988 shall be equal to the
Participant’s Period of Service after that date. The Vesting Service earned by a
Participant for service prior to January 1, 1989, shall include any service
recognized for vesting purposes under the Plan as it existed prior to January 1,
1989, including any service with a Predecessor to this Plan.

 

2.05 Credited Service

A Participant’s Credited Service during a Period of Service on or after
December 31, 1988 shall be equal to the Participant’s period(s) of Active
Employment while an Eligible Employee on or after that date. The Credited
Service earned by a Participant for periods prior to January 1, 1989 shall be
based on his period of “credited service” under the Plan as it existed prior to
January 1, 1989.

 

   -21-    12/13/2010



--------------------------------------------------------------------------------

A Participant who receives a distribution under Section 9.02 of the present
value of his nonforfeitable benefit loses the Credited Service used in
determining the nonforfeitable benefit. For purposes of this paragraph, a
Participant who is not entitled to a Deferred Vested Benefit on his Termination
Date shall be considered to have received such a distribution on the date he has
a Break in Employment.

If a Participant transfers on or after January 1, 1984 from employment with an
Affiliated Employer that was a participating company in the Raytheon Company
Pension Plan for Salaried Employees to employment as an Eligible Employee with a
Participating Employer without incurring a Termination, the Participant’s
Credited Service shall include the period of employment that the individual was
a “member” under the Raytheon Company Pension Plan for Salaried Employees.

 

2.06 Pre-Break Service - General Rule

A Participant who incurs a Break in Employment and has a Reemployment
Commencement Date shall have his pre-break Vesting Service and, unless he has
received a non-zero distribution of the present value of his entire
nonforfeitable benefit, his pre-break Credited Service added to his Vesting
Service and Credited Service following rehire, provided that both of the
following requirements are satisfied:

 

  (a) Rehire Rule. The Participant has been credited with one year of
Eligibility Service following his Reemployment Commencement Date.

 

  (b) Rule of Parity. If the Participant was not entitled to a Deferred Vested
Benefit when he incurred a Break in Employment, his Period of Severance is
either less than five (5) years or is less than his Period of Service before his
Break in Employment (if greater than 5 years).

The pre-break Credited Service and Vesting Service restored under this
Section 2.06 shall not include any pre-break Periods of Service that were
disregarded by virtue of any prior Break in Employment. The pre-break Credited
Service restored under this Section 2.06 shall not include any Credited Service
disregarded because of a non-zero distribution under Section 9.02.

 

2.07 Special Rules Relating to Qualified Military Service

 

  (a) An Employee who returns from Qualified Military Service shall be subject
to the following special rules with respect to such Qualified Military Service:

 

  (1) The Employee shall not be treated as having incurred a Break in Employment
by reason of the Employee’s period of Qualified Military Service.

 

  (2) Each period of Qualified Military Service served by the Employee, upon
reemployment, shall constitute a Period of Service and Active Employment.

 

   -22-    12/13/2010



--------------------------------------------------------------------------------

  (3) For purposes of determining an Employee’s Accrued Benefit for the period
of Qualified Military Service, the Employee’s Monthly Earnings during the period
of Qualified Military Service shall be determined:

 

  (A) at the rate the Employee would have received if the Employee had continued
working for the Participating Employer during the period of Qualified Military
Service; or

 

  (B) if the determination in subparagraph (A) is not certain, on the basis of
the Employee’s average rate of Monthly Earnings during the 12-month period
immediately preceding the period of Qualified Military Service (or, if shorter,
the period of employment immediately preceding such period).

 

  (b) For this purpose, the term “Qualified Military Service” shall mean any
service in the uniformed services by any Employee if such Employee is entitled
to reemployment rights under Chapter 43 of title 38, United States Code,
provided, the Employee returns to employment, with the Participating Employer
within the applicable time limits prescribed in Chapter 43 of title 38, United
States Code. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits, and service credit with respect to Qualified Military
Service shall be provided in accordance with Section 414(u) of the Code.
Notwithstanding the preceding sentence, for purposes of Article 8, to the extent
required by Heroes Earnings Assistance and Relief Tax (HEART) Act of 2008, a
return to employment is not required if an Employee dies during what would
otherwise be Qualified Military Service; however, in that event the Qualified
Military Service will not be treated as Vesting Service or Credited Service.

 

  (c) For purposes of applying any Code-based requirements to this Plan,
including, but not limited to, the limitations under Code Section 415 and any
applicable nondiscrimination requirement, a Participant receiving a Differential
Wage Payment will be treated as an employee of the Employer making the payment,
and the Differential Wage Payment will be treated as “compensation” of the
Participant receiving the payment.

As used in this Section, the term “Differential Wage Payment” means any payment
that (i) is made by an Employer to a Participant with respect to any period
during which the Participant is performing service in the uniformed services (as
defined in chapter 43 of title 38, United States Code) while on active duty for
a period of more than 30 days, and (ii) represents all or a portion of the wages
the Participant would have received from the Employer if the Participant were
performing service for the Employer.

 

   -23-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 3

Eligibility for Participation and Transfers

 

3.01 Eligibility to Become a Participant

All Participants who were participating in this Plan on the Effective Date of
this Restatement shall continue to participate. Subject to the provisions of
Article 16, any other Employee shall become a Participant on the first day on
which:

 

  (a) he is an Eligible Employee,

 

  (b) if he is first employed as a Salaried Plan Employee after December 31,
1989, he completes one year of Eligibility Service, and

 

  (c) if he is first employed after July 31, 1993, he has attained age 21.

 

3.02 Reemployment

Subject to the provisions of Article 16, a Participant who incurs a Break in
Employment and is later re-employed as an Eligible Employee will be treated as a
new Employee and will recommence Participation when he again satisfies the
conditions of Section 3.01.

 

3.03 Termination of Participation

A Participant who incurs a Break in Employment at a time when he is not entitled
to a retirement benefit or to a Deferred Vested Benefit shall cease
Participation at his Severance from Service Date. A Participant who incurs a
Break in Employment and who is entitled to a retirement benefit or a Deferred
Vested Benefit shall cease Participation upon receipt of payments equal to his
total benefit provided hereunder, as a lump sum benefit under the terms of
Section 9.02 or otherwise.

 

3.04 Transfer to Another Plan

If, at the time a Participant or Beneficiary becomes entitled to a benefit
hereunder, the Participant or Beneficiary is also entitled to a benefit under
another defined benefit plan of an Affiliated Employer that provides for a
transfer of the Actuarial Equivalent Value of benefits earned under this Plan to
the last such plan under which the Participant has earned a benefit then the
Actuarial Equivalent Value of the benefits earned under this Plan shall be
transferred to that plan, and the benefits earned under this Plan will be paid
according to the terms of that plan.

 

3.05 Transfer from Another Plan: Prohibition of Double Counting

In the event a Participant has previously participated in another defined
benefit plan of an Affiliated Employer and becomes entitled to a benefit
hereunder, which is calculated using Credited Service which includes service
that is also counted for benefits under such other defined benefit plan, then,
unless such other plan provides an offset for benefits provided hereunder, his
benefit provided hereunder shall be offset by the benefits provided by such
other plan (or, if not

 

   -24-    12/13/2010



--------------------------------------------------------------------------------

payable in the same form, the Actuarial Equivalent of such benefits) that are
attributable to such service. If at the time a Participant or a Beneficiary
becomes entitled to a benefit hereunder the Participant or Beneficiary is also
entitled to a benefit under another defined benefit plan of an Affiliated
Employer that provides for a transfer of the actuarial equivalent value of
benefits earned under said plan to this Plan, then said benefits shall become an
obligation of this Plan and payable in an Actuarial Equivalent amount in the
same form of payment as elected for benefits earned under this Plan.

 

3.06 Coordination with Raytheon Company Pension Plan for Salaried Employees

Hawker Beechcraft Corporation (formerly Raytheon Aircraft Company) ceased to be
a member of the same controlled group of corporations as Raytheon Company upon
the closing of the divestiture of Raytheon Aircraft Company on March 26, 2007
(the “Closing Date”). As of such date, assets were transferred from Exhibit A of
the Raytheon Company Pension Plan for Salaried Employees (the “Raytheon Salaried
Plan”) to this Plan, and assets were transferred from this Plan to the Raytheon
Salaried Plan, to provide for payment from only one plan of the entire benefit
to which a person who had service under both plans is entitled. The asset
transfer was made to the plan in which such a person was an active participant
as of the Closing Date or, if earlier, the date of termination of employment.
The asset transfer was based on the valuation of liabilities for accrued
benefits under the terms of the respective plans, taking into account only
service and compensation through the Closing Date. Benefits that accrue under
this Plan for periods after the Closing Date will be determined without regard
to the provisions of this Plan that otherwise coordinate benefits with the
Raytheon Salaried Plan, including, without limitation, the third paragraph of
Section 2.05 and the provisions of Article 3 other than this Section 3.06.

 

   -25-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 4

Retirement Eligibility and Suspension of Benefits

 

4.01 Retirement

A Participant who has reached his Retirement Date shall be entitled to retire
and receive benefits in accordance with Article 5.

 

4.02 Suspension of Benefits - Postponed Retirement

If a Participant’s Period of Service continues after his Normal Retirement Age
and during any month after his Normal Retirement Age the Participant has
Section 203(a)(3)(B) Service (as defined in Section 4.05), such Participant’s
benefits will be suspended, provided that the Committee notifies him that his
benefits have been suspended in the manner provided by Section 4.04 of this
Article.

 

4.03 Suspension of Benefits - Rehires

If a person receiving benefits hereunder is rehired by the Employer or an
Affiliated Employer, payment of those benefits will be suspended as long as the
rehired Employee remains employed with the Employer or an Affiliated Employer;
provided, however, that no suspension shall occur during any month after his
Normal Retirement Age that is not considered to be Section 203(a)(3)(B) Service
(as defined in Section 4.05) and provided that the Committee notifies him that
benefits have been suspended, in the manner provided by Section 4.04 of this
Article.

Notwithstanding the foregoing provisions of this Section 4.03, benefits will not
be suspended for individuals receiving benefits under the Plan who return to
service or employment on or after March 1, 2009.

 

4.04 Suspension of Benefit Notice

The notice required under Sections 4.02 or 4.03 of this Article shall contain:

 

  (a) a description of the specific reasons for the suspension of benefit
payments,

 

  (b) a general description of the Plan’s provisions relating to the suspension,

 

  (c) a copy of such provisions,

 

  (d) a statement to the effect that applicable Department of Labor regulations
may be found in Section 2530.203-3 of the Code of Federal Regulations, and

 

  (e) a description of the Plan’s procedure for affording a review of such
suspension.

Such notice shall be furnished by personal delivery or first-class mail during
the first calendar month in which payments are discontinued.

 

   -26-    12/13/2010



--------------------------------------------------------------------------------

4.05 Section 203(a)(3)(B) Service

In accordance with DOL Regulations Section 2530.203-3, “Section 203(a)(3)(B)
Service” shall be determined on a monthly basis and an Employee shall be deemed
to be in Section 203(a)(3)(B) Service in any month in which he shall perform 40
or more hours of service (as defined in Regulation Section 2530.200b-2(a)(1) and
(2)). An Employee shall have the right to contest the determination of his
status in accordance with the procedures set forth in Section 11.08 of this
Plan.

 

4.06 Recommencement of Benefits

Benefits which are suspended in accordance with Section 4.02 or 4.03 of this
Article shall be paid in any month in which the Participant is not considered to
be in Section 203(a)(3)(B) Service. If an Employee whose benefits are suspended
continues or recommences Participation in this Plan and thereafter again becomes
entitled to benefits hereunder by virtue of a new Early, Normal ,or Postponed
Retirement, previously suspended benefits shall not be recommenced, and the
Participant shall be entitled only to his Early, Normal, or Postponed Retirement
Benefit, as of the Participant’s new Early, Normal, or Postponed Retirement
Date, adjusted as provided in Section 5.06.

 

4.07

Required Commencement at Age 70 1/2

The provisions set forth herein shall supersede and override any conflicting or
inconsistent provision of the Plan, including, without limitation, any
distribution option inconsistent with the provisions of Code Section 401(a)(9),
and shall be effective for required minimum distributions made on or after
January 1, 2003.

 

  (a) General Rule. All distributions from the Plan shall be made in accordance
with Code Section 401(a)(9) and Treasury Regulation Sections 1.401(a)(9)-1
through 1.401(a)(9)-9.

 

  (b) Distributions Commencing During Lifetime.

 

  (1) General Rules. The entire interest of each Participant shall be
distributed not later than the Participant’s Required Beginning Date or shall be
distributed, beginning not later than the Required Beginning Date, over the life
expectancy of the Participant, over the joint life expectancy of the Participant
and Designated Beneficiary, or over the joint life and last survivor expectancy
of the Participant and Designated Beneficiary. If a Participant dies after the
Participant’s Required Beginning Date, payments to the Participant’s Beneficiary
shall continue to be made at least as rapidly as under the method of
distribution used at the time of the Participant’s death.

 

  (2)

Incidental Benefit Requirement. Distributions commencing during a Participant’s
lifetime also shall satisfy the incidental death benefit requirements of Code
Section 401(a). If the Participant’s interest is distributed in the form of a
joint and survivor annuity for the joint lives of

 

   -27-    12/13/2010



--------------------------------------------------------------------------------

 

the Participant and a Beneficiary that is not the Participant’s spouse, the
periodic annuity payments payable to the Beneficiary upon the death of the
Participant shall not, at any time on or after the Required Beginning Date,
exceed the applicable percentage of the annuity payment payable to the
Participant, as determined under Section 1.401(a)(9)-6, Q&A-2(c) of the
Regulations. In the case of a joint and survivor annuity that includes a period
certain, the preceding sentence shall be applied with respect to the annuity
payments payable to the non-spouse Beneficiary after expiration of the period
certain.

 

  (c) Distributions Commencing After Death. If a Participant dies before the
Participant’s Required Beginning Date, the period over which payments may be
made to the Participant’s Beneficiary shall not exceed five years, measured from
the Participant’s date of death, and the Participant’s entire interest must be
distributed not later than December 31 of the calendar year containing the fifth
anniversary of the date of the Participant’s death; provided, however, that the
following exceptions shall apply:

 

  (1) If any portion of the Participant’s interest is payable to, or for the
benefit of, a Designated Beneficiary, such portion may be distributed over a
period not longer than the life expectancy of such Designated Beneficiary as of
the date payments commence. Such distributions must commence on or before
December 31 of the calendar year following the date of the Participant’s death.

 

  (2)

If the Designated Beneficiary is the Participant’s surviving Spouse,
distributions are not required to begin before the date on which the Participant
would have attained age 70 1/2.

If the Designated Beneficiary is the Participant’s surviving Spouse and the
surviving Spouse dies before distributions to such Spouse begin, the provisions
of this Subsection shall be applied as if the surviving Spouse were the
Participant.

 

  (d)

Required Beginning Date. The term Required Beginning Date means April 1 of the
calendar year following the later of (i) the calendar year in which the
Participant attains age 70 1/2, or (ii) the calendar year in which the
Participant retires; provided, however, that the preceding clause (ii) shall not
apply to any Participant who is a 5% owner during the Plan Year in which the
Participant attains age 70 1/2. Notwithstanding the foregoing, if distribution
of a Participant’s interest begins on a date before the Participant’s Required
Beginning Date and the distribution is made in the form of an annuity that
satisfies the requirements of Section 1.401(a)(9)-6, Q&A-1 of the Regulations,
the annuity starting date will be treated as the Participant’s Required
Beginning Date.

NOTE: If the Participant’s Required Beginning Date is after the calendar year in
which the Participant attains age 70 1/2, the Participant’s accrued benefit may
be required to be actuarially increased to take into account any period after
age 70 1/2

 

   -28-    12/13/2010



--------------------------------------------------------------------------------

in which the Participant was not receiving any benefits under the Plan. Any such
increase must be made in accordance with Section 401(a)(9)(C)(iii) of the Code
and Section 1.401(a)(9)-6, Q&A-7 and Q&A-8 of the Regulations.

 

  (e) Designated Beneficiary. The term Designated Beneficiary means a
beneficiary as determined in accordance with Section 1.401(a)(9)-4 of the
Regulations.

 

  (f) Life Expectancy. Life expectancy shall be determined in accordance with
tables issued pursuant to Section 1.401(a)(9)-9 of the Regulations, including
the Uniform Life Table (for purposes of determining required minimum
distributions during a Participant’s lifetime) and the Single Life Table and
Joint and Last Survivor Table (for purposes of determining required minimum
distributions after a Participant’s death). If a period of payments elected
exceeds the maximum permitted period, such period shall be reduced automatically
to fall within the maximum permitted period. Life expectancy shall not be
recalculated.

 

  (g) Certain Payments to Children. Payments made to a Participant’s child until
such child reaches the age of majority (or dies, if earlier) may be treated as
if they were made to the Participant’s surviving spouse to the extent they
become payable to the Participant’s surviving spouse upon cessation of the
payments to the child. For this purpose, a child may be treated as not having
reached the age of majority if (i) the child has not completed a specified
course of education and is under the age of 26, or (ii) the child is disabled,
within the meaning of Section 72(m)(7) of the Code, at the time the child
actually reaches the age of majority and the child continues to be disabled.

 

4.08 Required Commencement at Normal Retirement Age

The payment of benefits under the Plan shall commence no later that the 60th day
after the close of the Plan Year in which the Participant either attains Normal
Retirement Age or, if later, terminates service with the Employer.

 

   -29-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 5

Amount of Retirement Benefit

 

5.01 Accrued Benefit

A Participant’s Accrued Benefit shall be a monthly amount equal to the sum of
the amount determined under Supplement A (if applicable) and the largest of the
amounts determined under subparagraphs (a), (b), (c), and (d) below as of his
Termination Date.

 

  (a) An amount equal to the Participant’s Final Average Earnings less his
Estimated Primary Social Security Benefit multiplied by 1.8% for his years of
Credited Service, not exceeding 20, and multiplied by 1.2% for his years of
Credited Service in excess of 20 but not in excess of 49 years. In no event
shall the aggregate adjustment for Social Security under this Section 5.01(a)
exceed 60% of a Participant’s Estimated Primary Social Security Benefit.

 

  (b) An amount equal to the Participant’s years of Credited Service under this
Plan multiplied by the “dollar credit” specified in Section 5.01 of the Hawker
Beechcraft Corporation Retirement Income Plan for Hourly Paid Employees for an
Employee whose Termination occurs on the same date as the Participant.

 

  (c) Unless otherwise provided under the Plan, each section 401(a)(17)
employee’s Accrued Benefit under this Plan will be the greater of the Accrued
Benefit determined for the Participant under subparagraph (1) or (2) below:

 

  (1) The Participant’s Accrued Benefit determined with respect to the benefit
formula applicable for Plan Years beginning on or after January 1, 1994, as
applied to the Participant’s total years of Credited Service, or

 

  (2) The sum of:

 

  (A) The Participant’s Accrued Benefit as of December 31, 1993, frozen in
accordance with IRS regulations Section 1.401(a)(4)-13, and

 

  (B) The Participant’s Accrued Benefit determined under the benefit formula
applicable for Plan Years beginning on or after January 1, 1994, as applied to
the Participant’s years of Credited Service for Plan Years beginning on or after
January 1, 1994; provided, however, that for purposes of determining whether the
years of Credited Service after January 1, 1994 are years not in excess of 20 or
years in excess of 20, years of service prior to January 1, 1994 shall be
recognized.

If the Participant has more than 49 years of Credited Service, the Accrued
Benefit under subsection (2) shall not exceed the sum of the benefit credits
attributable to the 49 years that produce the largest benefit.

 

   -30-    12/13/2010



--------------------------------------------------------------------------------

A “section 401(a)(17) employee” means a Participant whose current Accrued
Benefit as of a date on or after January 1, 1994, is based on compensation for a
year beginning prior to January 1, 1994, that exceeded $150,000.

 

  (d) For a Participant who became a member of this Plan before January 1, 1988,
the lesser of (i) 1.2% of his Final Average Earnings multiplied by his Credited
Service, and (ii) 60% of his Final Average Earnings less his Social Security
Adjustment.

 

5.02 Normal Retirement Benefit

A Participant’s Normal Retirement Benefit shall be a monthly annuity for the
life of the Participant, commencing upon the Participant’s Normal Retirement
Date, provided that the Participant has notified the Committee (or its
authorized delegate) at least 30 days (or such shorter period as the Committee
may prescribe) before the date the first payment is to commence. The
Participant’s Normal Retirement Benefit will be an amount equal to his Accrued
Benefit at Normal Retirement Date.

 

5.03 Postponed Retirement Benefit

A Participant whose Termination Date is after his Normal Retirement Date, and
whose pension payments have not commenced under Section 4.07 before his
Termination Date, shall be entitled to a Postponed Retirement Benefit of a
monthly annuity for life, in an amount equal to his Accrued Benefit (as defined
in Section 5.01) at his Postponed Retirement Date, provided that the Participant
has notified the Committee (or its authorized delegate) at least 30 days (or
such shorter period as the Committee may prescribe) before the date the first
payment is to commence.

A Participant whose Termination Date is after his Normal Retirement Date and
whose pension payments have commenced under Section 4.07 shall be entitled to a
Postponed Retirement Benefit as determined under Section 4.07.

 

5.04 Early Retirement Benefit

A Participant who has a Termination prior to his Normal Retirement Date but on
or after attaining age 55, and who has completed at such time five years of
Credited Service, including a comparable period of service under another plan
maintained by an Affiliated Employer, shall be entitled to an Early Retirement
Benefit of a monthly annuity for life, commencing at the date which would have
been the Participant’s Normal Retirement Date had he not retired early, in an
amount equal to his Accrued Benefit at his Early Retirement Date. At the
election of the Participant, the Participant may receive his Early Retirement
Benefit as an annuity commencing at his Early Retirement Date or at the first of
any month thereafter and before his Normal Retirement Date, in a reduced amount
calculated by multiplying the Early Retirement Benefit as calculated under the
first sentence of this Section 5.04 by the appropriate factor contained in
Appendix A to reflect the earlier commencement of benefits.

A Grandfathered Participant who incurred a Termination as a result of Raytheon
Aerospace Company ceasing to be a Participating Employer under the Plan, as
provided in

 

   -31-    12/13/2010



--------------------------------------------------------------------------------

Section 1.47, shall nevertheless not incur a Termination for purposes of this
Section 5.04 until such Grandfathered Participant terminates employment with
Raytheon Aerospace Company (or any successor employer). For purposes of the
preceding sentence, a Grandfathered Participant is a Participant who as of the
closing date referred to in Section 1.47(a) was an employee of Raytheon
Aerospace Company, (b) has attained age 40, but not age 55, and (c) has
completed five years of Credited Service.

Any request by a Participant to receive an Early Retirement Benefit in
accordance herewith must be received by the Committee (or its authorized
delegate) at least 30 days (or such shorter period as the Committee may
prescribe) before the date the first payment is to commence.

 

5.05 Deferred Vested Benefit

A Participant who has incurred a Break in Employment after completing the
requirements for vesting under the provisions of Article 7, and who is not
entitled to any other benefit under the Plan, shall be entitled to a monthly
pension benefit, payable as a straight life annuity commencing at Normal
Retirement Date equal to the Participant’s Accrued Benefit on his Termination
Date, unless such Participant has been cashed out pursuant to Section 9.02.

 

  (a) Deferred Vested Benefit - Early Commencement. A Participant entitled to a
Deferred Vested Benefit who has satisfied the service requirement for
entitlement to an Early Retirement Benefit (specified in Section 5.04), and who
subsequently satisfies the age requirement stated in that section for
entitlement to an Early Retirement Benefit shall be entitled to elect to begin
receiving his Deferred Vested Benefit on the first of any month thereafter and
no later than his Normal Retirement Date, in an amount calculated in accordance
with the factors included in Appendix A.

 

  (b) Deferred Vested Benefit - Election to Commence. Any request by a
Participant to receive a Deferred Vested Benefit in accordance herewith must be
received by the Committee (or its authorized delegate) at least 30 days (or such
shorter period as the Committee may prescribe) before the date the first payment
is to commence.

 

5.06 Adjustment for Suspension of Benefits

The otherwise payable Early, Normal, or Postponed Retirement Benefit of any
Participant who had previously become entitled to an Early, Normal, or Postponed
Retirement Benefit, but whose benefit payments were suspended pursuant to the
provisions of Article 4, shall be reduced by the Actuarial Equivalent of any
payments previously made to him. In no event, however, shall the redetermined
benefit be less than the amount of monthly benefit the Participant had received
prior to suspension of benefits.

 

5.07 Disability Retirement Benefit

A Participant who has incurred a Total and Permanent Disability during Active
Employment while an Employee of a Participating Employer shall be entitled to a
Disability Retirement Benefit of a monthly annuity for life, commencing as of
the first day of the month

 

   -32-    12/13/2010



--------------------------------------------------------------------------------

following his eligibility date, but in no event earlier than 12 months before
the date the Participant is determined by the Social Security Administration to
suffer from a Total and Permanent Disability. The benefit will be in an amount
equal to the lesser of (i) 1.2% of the Participant’s Final Average Earnings
multiplied by his Credited Service and (ii) 60% of the Participant’s Final
Average Earnings less his Social Security Adjustment subject to the following
conditions and restrictions:

 

  (a) Eligibility Date - Work-Related Disability. A Participant who incurs a
Total and Permanent Disability in the course of his employment during the hours
for which he is compensated shall be eligible for a Disability Retirement
Benefit on the later of (i) the first date on which he meets the requirements
for a work-related Total and Permanent Disability and (ii) the date he files a
proper application with the Employer for a Disability Retirement Benefit.

 

  (b) Eligibility Date - Non-Work-Related Disability. A Participant who has
completed ten years of Vesting Service and incurs a Total and Permanent
Disability that is established as not having occurred in the course of his
employment shall be eligible for a Disability Retirement Benefit on the later of
(i) the first date on which he meets the requirements for a non-work-related
Total and Permanent Disability and (ii) the date he files a proper application
with the Employer for a Disability Retirement Benefit.

 

  (c) Continued Proof of Disability. The Committee may require each Participant
in the receipt of a Disability Retirement Benefit to submit, not more than
semiannually, evidence that the Participant’s Total and Permanent Disability
continues in effect (evidence that the Participant remains eligible for benefits
under the Social Security Act). If, as of any time before the Participant
attains his Normal Retirement Age, he refuses to submit such evidence or if it
is determined that the Participant no longer meets the conditions for a Total
and Permanent Disability, the Disability Retirement Benefit shall cease and the
Participant shall thereafter only be entitled to the benefits which the
Participant may qualify for under another section of the Plan. However, the
period of time prior to such a refusal or determination shall be disregarded for
purposes of determining whether a Break in Employment has occurred.

 

  (d) Termination of Disability Retirement Benefit. Payment of a Disability
Retirement Benefit to a Participant shall terminate with the payment made on the
first day of the month preceding the date on which any of the following events
occur:

 

  (1) Death of the Participant. In such event, an Automatic Preretirement
Spousal Death Benefit shall be payable to the Participant’s surviving spouse, if
any.

 

  (2) Events described in Section 5.07(c) above.

 

   -33-    12/13/2010



--------------------------------------------------------------------------------

  (3) Attainment of Normal Retirement Age by the Participant. In such event, the
Participant shall become entitled to receive a Normal Retirement Benefit based
upon the Vesting Service and Credited Service which was credited to the
Participant as of the date of the Participant’s Total and Permanent Disability.
The Normal Retirement Benefit shall be payable as provided in Article IX.

 

5.08 Adjustment for Participants Receiving LTD Benefits

If a Participant who is making voluntary employee contributions under a
long-term disability plan being maintained by the Employer incurs an
interruption of Active Employment while a Salaried Plan Employee which results
in his eligibility to receive long-term disability benefits, then he shall be
entitled to whichever of the following benefits are applicable to him in lieu of
the Disability Retirement Benefit described in Section 5.07.

 

  (a) If such Participant (i) does not recover prior to attaining his Normal
Retirement Date, (ii) is no longer receiving long-term disability benefits, and
(iii) has not claimed or accepted a Disability or Early Retirement Benefit or
Deferred Vested Benefit, then he shall be entitled to a Normal or Postponed
Retirement Benefit, whichever is applicable, based on the formula used to
determine his Accrued Benefit as of the date that he became eligible to receive
long-term disability benefits, with the following modifications:

 

  (1) His Credited Service shall be calculated as though he had remained in
Active Employment until the date that long-term disability benefits end.

 

  (2) His Final Average Earnings shall be determined as though he had continued
to receive compensation during his period of disability at the rate of his
Monthly Earnings in effect on the last day of Active Employment before his
long-term disability benefits began.

 

  (3) His Estimated Primary Social Security Benefit shall be determined under
Title II of the Social Security Act as in effect on the date he became eligible
to receive long-term disability benefits, assuming the Participant received
compensation at the rate specified in subparagraph (2) until the date that his
Normal Retirement Benefit or Postponed Retirement Benefit begins.

 

  (b) If such Participant (i) recovers prior to attaining his Normal Retirement
Date so he is no longer eligible to receive long-term disability benefits,
(ii) makes a bona fide application immediately after such recovery for
reemployment with the Employer in a position comparable to that held by him when
his long-term disability occurred (and accepts such employment in good faith),
and (iii) has not claimed or accepted any Disability Retirement or Early
Retirement Benefit or Deferred Vested Benefit, then he shall have his Credited
Service and Final Average Earnings calculated as though he had remained in
Active Employment for the entire period of his long-term disability.

 

   -34-    12/13/2010



--------------------------------------------------------------------------------

  (c) If such Participant dies while still receiving long-term disability
benefits and he has not claimed or accepted any retirement benefits under this
Plan (including a Disability Retirement Benefit), then any Automatic
Preretirement Spousal Death Benefit payable to his surviving spouse shall be
calculated (under Section 8.01) as though he had remained in Active Employment
as a Salaried Plan Employee until his death, and his Final Average Earnings will
be determined as though he had continued to receive compensation at the rate of
his Monthly Earnings in effect on the last day of Active Employment before
long-term disability benefits began.

 

  (d) In all other cases such Participant shall be deemed for all purposes of
the Plan to have incurred a Break in Employment at the end of his period of
Active Employment.

 

5.09 Cessation and Restoration of Accrued Benefits for Highly Compensated
Employees

The Plan was amended on April 7, 1989, to provide that no Participant who is a
Highly Compensated Employee within the meaning of Section 414(q)(1)(A) or (B) of
the Code shall accrue any additional benefit under the Plan on or after
December 31, 1988 and on January 1, 1990, to provide that no other Participant
who is a Highly Compensated Employee within the meaning of Section 414(q) of the
Code shall accrue any additional benefit under the Plan on or after January 1,
1990, to the extent that such additional benefit accruals exceed the benefit
that would otherwise accrue in accordance with the terms of the Plan as
subsequently amended to comply with the qualification requirements described in
IRS regulations Section 1.401(b)-1 (b)(2)(ii) (Tax Reform Act of 1986). During
the period January 1, 1989, through August 31, 1991, any differential between
the pension benefit otherwise payable under the Plan and the benefit actually
paid as a result of the foregoing suspension of benefit accrual was paid to
retired Participants through the Beech Aircraft Corporation Excess Benefit Plan.

Effective September 1, 1991, Highly Compensated Employees who did not retire
from the Plan during the period January 1, 1989, through August 31, 1991, had
their Accrued Benefit restored to the level which it would have attained had the
suspension of benefit accruals not been placed in effect. With respect to
Participants who retired on or after February 1, 1989, and prior to September 1,
1991, the pension benefits payable as of September 1, 1991, and for subsequent
months were restored to the amount which would have been payable if the
suspension of benefit accruals had not been placed in effect. In no event shall
a Participant receive payment under the Plan for a benefit which has already
been paid pursuant to the Beech Aircraft Corporation Excess Benefit Plan.

 

   -35-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 6

Required Benefit Limitations

 

6.01 Code Section 415 Limits

The benefits payable to Participants under this Plan will be limited to the
maximum amount permissible under Code Section 415, the terms and provisions of
which are incorporated in this plan document by reference, unless otherwise
provided.

 

  (a) Maximum Permissible Amount. Effective January 1, 2002, the annual benefit
otherwise payable to a Participant at any time shall not exceed the lesser of
(i) one hundred sixty thousand dollars ($160,000), or (ii) one hundred percent
(100%) of the Participant’s average Compensation for the 3 consecutive years of
service with the Employer which produces the highest amount. If a Participant
has fewer than 10 years of participation in the Plan, the dollar limit described
in the preceding clause (i) shall be multiplied by a fraction, the numerator of
which is the Participant’s years of participation in the Plan (but not less than
one) and the denominator of which is ten.

 

  (b) Adjustments. The limits of paragraph (a) above will be adjusted to reflect
the form of benefit payment and will be adjusted for increases in the cost of
living in the manner specified in Code Section 415 and/or applicable
regulations. The limits of paragraph (a) above also will be adjusted if the
Participant’s retirement income benefit begins prior to the Participant’s
attaining age 62 or after age 65. These adjustments will be made as specified in
Code Section 415(b)(2), as amended, including the limitation of Code
Section 415(b)(2)(E).

In accordance with the Pension Funding Equity Act of 2004, for the 2004 and 2005
Plan Years, the mandated interest rate used to adjust Code Section 415 maximum
benefit limits for lump sums or other forms of payment subject to Code
Section 417(e)(3) is 5.5% rather than the applicable interest rate under Code
Section 417(e)(3). In accordance with the Pension Protection Act of 2006,
effective January 1, 2006, the mandated interest rate used to adjust Code
Section 415 maximum benefit limits for lump sums or other forms of payment
subject to Code Section 417(e)(3) is the greater of (i) 5.5%, or (ii) the rate
that provides a benefit of not more than 105% of the benefit that would be
provided if the rate specified in Appendix A were the interest rate assumption.

 

6.02 Restrictions on Twenty-Five Highest Paid Employees

 

  (a) In the event of plan termination, the benefit of any Highly Compensated
Employee (within the meaning of Code Section 414(q)) and any Highly Compensated
Former Employee (within the meaning of Code Section 414(q)) is limited to a
benefit that is nondiscriminatory under Code Section 401(a)(4).

 

  (b)

Benefits distributed to any of the twenty five (25) active and former most
Highly Compensated Employees are restricted such that the annual payments are no

 

   -36-    12/13/2010



--------------------------------------------------------------------------------

 

greater than an amount equal to the payment that would be made on behalf of the
Highly Compensated Employee under a single life annuity that is the Actuarial
Equivalent of the sum of the Highly Compensated Employee’s accrued benefit and
the Highly Compensated Employee’s other benefits under the Plan.

 

  (c) The preceding subparagraph (a) shall not apply if (i) after payment of the
benefit to a Highly Compensated Employee described in (b) above the value of
plan assets equals or exceeds one hundred ten percent (110%) of the value of
current liabilities, as defined in Code Section 412(l)(7), or (ii) the value of
the benefits for a Highly Compensated Employee described above is less than one
percent (1%) of the value of current liabilities.

 

  (d) For purposes of this Section, “benefit” includes loans in excess of the
amount set forth in Code Section 72(p)(2)(A), any periodic income, any
withdrawal values payable to a living Participant, and any death benefits not
provided for by insurance on the Participant’s life.

 

  (e) The provisions of this Section shall be of no effect if, and to the extent
that, the Commissioner of Internal Revenue determines that such provisions are
not necessary to prevent the prohibited discrimination that may occur in the
event of an early termination of the Plan.

 

6.03 Funding-Based Limits on Benefits and Benefit Accruals

Effective January 1, 2008, in accordance with Code Sections 401(a)(29) and 436,
the provisions of this Section address certain funding-based limitations on
benefits and benefit accruals under the Plan. The limitations of this Section
will only apply if and to the extent mandated by Code Section 436 and applicable
regulations. In the event of any conflict or inconsistency between the other
provisions of the Plan and the terms and provisions of this Section and Code
Section 436 (including applicable regulations), the Plan will be construed in a
manner consistent with the requirements of this Section and Code Section 436
(including applicable regulations).

 

  (a) Definitions. For purposes of this Section, the following terms will have
the following meanings:

 

  (1) “AFTAP” or “Adjusted Funding Target Attainment Percentage” means, with
respect to the Plan for a Plan Year, the Plan’s Funding Target Attainment
Percentage for the Plan Year as adjusted by increasing the value of Plan assets
and liabilities by the aggregate amount of purchases of annuities for employees
other than Highly Compensated Employees made by the Plan during the preceding
two Plan Years. The following rules also will apply:

 

  (A)

If, for any Plan Year, the FTAP for the Plan Year determined without reduction
for the Plan’s prefunding balance or the Plan’s funding standard carryover
balance is equal to or greater than 100% then the Plan’s FTAP for the Plan Year
will be determined

 

   -37-    12/13/2010



--------------------------------------------------------------------------------

 

without reduction for the Plan’s prefunding balance or the Plan’s funding
standard carryover balance.

 

  (B) For any Plan Year beginning after 2007 and before 2011, the special rule
in the preceding subparagraph (A) will be applied by substituting the Applicable
FTAP Percentage for 100%, so long as the FTAP determined without reduction for
the Plan’s prefunding balance or the Plan’s funding standard carryover balance
for each preceding Plan Year after 2007 was equal to or greater than the
Applicable FTAP Percentage for such Plan Year.

 

  (C) See subparagraph (f) of this Section for certain presumptions to be
applied in determining the Plan’s AFTAP. If a presumption applies in determining
the Plan’s AFTAP for a Plan Year (or portion thereof), the presumed AFTAP will
be treated as the actual AFTAP for such Plan Year (or portion thereof).

 

  (D) The AFTAP for any Plan Year will be determined in accordance with
applicable regulations, including, but not limited to, the principles described
in Treas. Reg. § 1.436-1(j)(1).

 

  (2) “Annuity starting date” means, as applicable:

 

  (A) The first day of the first period for which an amount is payable as an
annuity.

 

  (B) In the case of a benefit not payable in the form of an annuity, the date
that would be the annuity starting date for a qualified-joint-and-survivor
annuity payable at the same time as such benefit.

 

  (C) In the case of an amount payable under a retroactive annuity starting date
(if any), the benefit commencement date.

 

  (D) The date of the purchase of an irrevocable commitment from an insurer to
pay benefits under the Plan.

 

  (3) “Applicable FTAP Percentage” means, for each Plan Year, the percentage
determined under the following table:

 

Plan Year

  

Applicable FTAP Percentage

2008

   92% 2009    94% 2010    96%

 

  (4)

“FTAP” or “Funding Target Attainment Percentage” means, with respect to the Plan
for a Plan Year, the ratio (expressed as a percentage) that (A) the value of
Plan assets for the Plan Year, reduced by the Plan’s prefunding balance and the
Plan’s funding standard carryover balance,

 

   -38-    12/13/2010



--------------------------------------------------------------------------------

 

bears to (B) the present value of all benefits accrued or earned under the Plan
as of the beginning of the Plan Year. Valuation of Plan assets and liabilities
will be made in accordance with Code Section 430(g).

 

  (5) “Prohibited Payment” means any of the following:

 

  (A) Any payment for a month in excess of the monthly amount payable under a
single life annuity (plus any social security supplement described in the last
sentence of Code Section 411(a)(9)) to a Participant or Beneficiary whose
annuity starting date occurs during any period a limitation under subparagraph
(d) of this Section is in effect.

 

  (B) Any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits.

 

  (C) Any other payment identified as a prohibited payment by the Commissioner
in revenue rulings and procedures, notices, and other guidance published in the
Internal Revenue Bulletin.

A “Prohibited Payment” does not include the payment of benefit that is
immediately distributable without consent in accordance with Code
Section 411(a)(11).

 

  (6) “Section 436 Contribution” means a contribution made to avoid the
application of a limitation under this Section for a Plan Year. The amount of
any Section 436 Contribution will be determined in accordance with applicable
regulations, including, but not limited to, Treas. Reg. § 1.436-1(f)(2). The
following rules also will apply:

 

  (A) A Section 436 Contribution made on any date other than the applicable
valuation date will be adjusted with interest (see Treas. Reg. §
1.436-1(f)(2)(i)(A)(2)).

 

  (B) To avoid the application of a limitation under this Section for a Plan
Year, a Section 436 Contribution must be made during the Plan Year and before
the date of the act or occurrence (e.g., benefit payment, benefit accrual, or
plan amendment) that would otherwise be limited but for the Section 436
Contribution.

 

  (C) A Section 436 Contribution must be designated by the Plan sponsor as a
Section 436 Contribution at the time the contribution is made. The designation
must include a designation of the benefits or amendments to which the
limitation(s) of this Section will not apply because of the Section 436
Contribution.

 

  (D)

If the Plan’s actuary has already certified the Plan’s AFTAP for a Plan Year, a
Section 436 Contribution will be treated as made for

 

   -39-    12/13/2010



--------------------------------------------------------------------------------

the Plan Year only after the Plan’s actuary certifies an updated AFTAP that
takes into account the Section 436 Contribution and the increased liabilities to
which it relates.

 

  (7) “Section 436 Measurement Date” means the date that is used (i) to
determine when the limitations of this Section apply or cease to apply, or
(ii) to make calculations and other determinations related to the application of
the limitations of this Section.

 

  (8) “Unpredictable Contingent Event Benefit” means any benefit payable solely
by reason of (i) a plant shutdown (or other event determined by the Secretary of
Treasury to be similar to a plant shutdown); or (ii) an event other than the
attainment of any age, performance of any service, receipt or derivation of any
compensation, or occurrence of death or disability.

 

  (b) Limitation on Unpredictable Contingent Event Benefits. If a Participant is
entitled to an Unpredictable Contingent Event Benefit payable with respect to an
event occurring during a Plan Year, such benefit will not be paid or provided if
the Plan’s AFTAP for such Plan Year (i) is less than 60%, or (ii) would be less
than 60% after taking into account the occurrence of the event with respect to
which the Unpredictable Contingent Event Benefit is payable.

 

  (1) Section 436 Contribution. The limitation in this subparagraph (b) will
cease to apply with respect to a Plan Year if the Employer makes a Section 436
Contribution to the Plan (in addition to the minimum required contribution under
Code Section 430). The amount of the Section 436 Contribution is determined as
follows:

 

  (A) If the AFTAP for the Plan Year determined without regard to the liability
for the Unpredictable Contingent Event Benefit(s) is less than 60% then the
amount of the Section 436 Contribution is equal to the amount of the increase in
the funding target of the Plan under Code Section 430 for the Plan Year
attributable to the occurrence of the unpredictable contingent event.

 

  (B) If the AFTAP for the Plan Year determined without regard to the liability
for the Unpredictable Contingent Event Benefit(s) is 60% or more then the amount
of the Section 436 Contribution is equal to the amount sufficient to result in
an AFTAP of 60% for the Plan Year (taking into account the Section 436
Contribution and the liability for the Unpredictable Contingent Event
Benefit(s)).

 

  (2)

Retroactive Payment of Certain Benefits. If an Unpredictable Contingent Event
Benefit is not permitted to be paid during a Plan Year by reason of the
limitation in this subparagraph (b) but the limitation ceases to apply later in
the same Plan Year (e.g., due to a Section 436 Contribution) then

 

   -40-    12/13/2010



--------------------------------------------------------------------------------

 

such benefit will be paid, retroactive to the period the benefit would have been
payable but for the limitation in this subparagraph (b).

 

  (c) Limitation on Amendments Increasing Liability for Benefits. No amendment
to the Plan that has the effect of increasing liabilities of the Plan by reason
of increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which benefits become nonforfeitable
will take effect during any Plan Year if the AFTAP for such Plan Year (A) is
less than 80%, or (B) would be less than 80% after taking into account such
amendment.

 

  (1) Section 436 Contribution. The limitation in this subparagraph (c) will
cease to apply with respect to a Plan Year if the Employer makes a contribution
to the Plan (in addition to the minimum required contribution under Code
Section 430). The amount of the Section 436 Contribution is determined as
follows:

 

  (A) If the AFTAP for the Plan Year determined without regard to the liability
for the amendment is less than 80% then the amount of the Section 436
Contribution is equal to the amount of the increase in the funding target of the
Plan under Code Section 430 for the Plan Year attributable to the amendment.

 

  (B) If the AFTAP for the Plan Year determined without regard to the liability
for the amendment is 80% or more then the amount of the Section 436 Contribution
is equal to the amount sufficient to result in an AFTAP of 80% for the Plan Year
(taking into account the Section 436 Contribution and the liability for the
amendment).

 

  (2) Exception for Certain Amendments. The limitation in this subparagraph
(c) will not apply to any amendment that provides for an increase in benefits
under a formula that is not based on a Participant’s compensation, but only if
the rate of such increase is not in excess of the contemporaneous rate of
increase in average wages of Participants covered by the amendment. The
contemporaneous rate of increase in average wages for this purpose will be
determined in accordance with applicable regulations.

 

  (3) Retroactive Effectiveness of Certain Amendments. If an amendment is not
permitted to take effect during a Plan Year by reason of the limitation in this
subparagraph (c) but the limitation ceases to apply later in the same Plan Year
(e.g., due to a Section 436 Contribution) then such amendment will take effect
retroactively to the beginning of the Plan Year or, if later, the original
effective date of the amendment.

 

  (d) Limitation on Prohibited Payments. The Plan will be subject to the
following limitations on the payment of Prohibited Payments:

 

   -41-    12/13/2010



--------------------------------------------------------------------------------

  (1) AFTAP Less Than 60%. If the Plan’s AFTAP for a Plan Year is less than 60%,
a Participant or Beneficiary is not permitted to elect an optional form of
benefit that includes a Prohibited Payment, and the Plan will not pay any
Prohibited Payment, with an annuity starting date on or after the applicable
Section 436 Measurement Date.

 

  (2) Bankruptcy. A Participant or Beneficiary is not permitted to elect an
optional form of benefit that includes a Prohibited Payment, and the Plan will
not pay any Prohibited Payment, with an annuity starting date during any period
in which the Company is a debtor in a case under title 11, United States Code,
or similar Federal or State law, except that the foregoing limitation will not
apply with respect to any annuity starting date during a Plan Year on or after
the date on which the Plan’s enrolled actuary certifies that the Plan’s AFTAP
for the Plan Year is at least 100%.

 

  (3) AFTAP Less Than 80%. If the Plan’s AFTAP for a Plan Year is less than 80%
but at least 60%, a Participant (or Beneficiary) is not permitted to elect the
payment of an optional form of benefit that includes a Prohibited Payment, and
the Plan will not pay any Prohibited Payment, with an annuity starting date on
or after the applicable Section 436 Measurement Date, unless the present value
(determined in accordance with Code Section 417(e)(3)) of the portion of the
benefit that is being paid in a Prohibit Payment does not exceed the lesser of
(i) 50% of the present value (determined in accordance with Code
Section 417(e)(3)) of the benefit payable in the optional form of benefit that
includes the Prohibited Payment, or (ii) 100% of the PBGC maximum benefit
guarantee amount with respect to the Participant (or Beneficiary) under ERISA
Section 4022 (as determined under applicable regulations). The following rules
also will apply:

 

  (A) Bifurcated Payments. If an optional form of benefit that is otherwise
available under the terms of the Plan is not available to a Participant (or
Beneficiary) as of the annuity starting date because of the application of this
subparagraph (3) then the Participant’s (or Beneficiary’s) benefit will be
divided into a restricted portion and an unrestricted portion (in accordance
with applicable regulations), and the Participant (or Beneficiary) may elect one
of the following:

 

  (i)

The Participant (or Beneficiary) may elect to receive payment of the
unrestricted portion of the benefit in that optional form of benefit on that
annuity starting date, determined as if the unrestricted portion of the benefit
were the Participant’s (or Beneficiary’s) entire benefit under the Plan. If the
Participant (or Beneficiary) makes this election then the Participant (or
Beneficiary) may also elect payment of the restricted portion of the benefit in
any optional form of benefit that is available under the Plan on

 

   -42-    12/13/2010



--------------------------------------------------------------------------------

 

that annuity starting date and that would not have included a Prohibited Payment
if that optional form of benefit applied to the Participant’s (or Beneficiary’s)
entire benefit under the Plan.

 

  (ii) The Participant (or Beneficiary) may elect to commence payment with
respect to the entire benefit under the Plan (both the restricted portion and
the unrestricted portion) in any other optional form of benefit that is
available under the Plan on that annuity starting date and that satisfies the
requirements of this subparagraph (3).

 

  (iii) The Participant (or Beneficiary) may elect to defer commencement of
payment, subject to the terms of the Plan (other than this Section) and
applicable qualification requirements (such as Code Sections 411(a)(11) and
401(a)(9)).

 

  (B) One-Time Application. Only one Prohibited Payment (or series of Prohibited
Payments under an optional form of benefit) covered by this subparagraph (3) may
be made with respect to any Participant during any period of consecutive Plan
Years to which any of the limitations under this subparagraph (d) apply.

 

  (C) Aggregation of Payees. For purposes of this subparagraph (3), a
Participant and any Beneficiary on behalf of the Participant (including any
alternate payee with respect to a Participant) will be treated as one
Participant. If the accrued benefit of a Participant is allocated to an
alternate payee and one or more other persons then the unrestricted portion of
the benefit for purposes of this subparagraph (d) will be allocated among such
persons in the same manner as the accrued benefit is allocated, unless a
qualified domestic relations order with respect to the Participant or alternate
payee provides otherwise.

 

  (4) Close of Prohibited Period. If a limitation on Prohibited Payments applies
under this subparagraph D. as of a Section 436 Measurement Date but that
limitation no longer applies as of a later Section 436 Measurement Date then the
limitation on Prohibited Payments under this subparagraph D. does not apply to
benefits with annuity starting dates on or after the later Section 436
Measurement Date.

 

  (5)

Deemed Election to Reduce Funding Balances. If a limitation under subparagraph
(1) or (3) of this subparagraph (d) would otherwise apply, the Employer will be
deemed to make an election under Code Section 430(f) to reduce the prefunding
balance or funding standard carryover balance for the Plan by such amount as is
necessary for the AFTAP to be

 

   -43-    12/13/2010



--------------------------------------------------------------------------------

 

at the applicable threshold (60% or 80%) so the limitation will not apply,
except that this deemed election will apply only if the AFTAP will be increased
to a level at which the applicable limitation(s) will no longer apply.
Notwithstanding the foregoing, during any period that the Plan is presumed to
have an AFTAP of less than 60% by reason of the presumption described in
subparagraph (f)(2) of this Section, the deemed election described in this
subparagraph (5) will not apply. A deemed election under this subparagraph
(5) is treated as made on the date as of which the applicable benefit limitation
otherwise would apply. The determination whether an applicable benefit
limitation otherwise would apply is made without regard to any Section 436
Contribution.

 

  (e) Limitation on Benefit Accruals. If the Plan’s AFTAP for a Plan Year is
less than 60%, benefit accruals under the Plan will cease as of the applicable
Section 436 Measurement Date.

 

  (1) Section 436 Contribution. The limitation in this subparagraph (e) will
cease to apply with respect to a Plan Year if the Employer makes a Section 436
Contribution to the Plan (in addition to the minimum required contribution under
Code Section 430) equal to the amount sufficient to result in an AFTAP of 60%
for the Plan Year (taking into account the Section 436 Contribution and the
liability for benefit accruals).

 

  (2) Special Rule for 2009. For purposes of applying the limitation of this
subparagraph (e) during the 2009 Plan Year, the AFTAP for the 2009 Plan Year
will be deemed to be the greater of the AFTAP for the 2008 Plan Year or the
actual AFTAP for the 2009 Plan Year.

 

  (3) Amendment Limitation. If the limitation in this subparagraph (e) applies
then the Plan is not permitted to be amended in a manner that would increase the
liabilities of the Plan by reason of an increase in benefits or establishment of
new benefits, even if amendment of the Plan would otherwise be permitted under
the limitation of subparagraph (c) of this Section.

 

  (4) Close of Cessation Period. If a limitation on benefit accruals under this
subparagraph (e) applies as of a Section 436 Measurement Date but that
limitation no longer applies as of a later Section 436 Measurement Date then the
limitation under this subparagraph (e) does not apply to benefit accruals based
on service on or after the later Section 436 Measurement Date, unless the Plan
provides that benefit accruals will not resume.

 

  (f) AFTAP Presumptions. For purposes of determining the Plan’s AFTAP for a
Plan Year, the presumptions described in this subparagraph (f) will apply, which
presumptions will be determined and applied in accordance with applicable
regulations, including, but not limited to, the applicable provisions of Treas.
Reg. § 1.436-1(g) and (h).

 

   -44-    12/13/2010



--------------------------------------------------------------------------------

  (1) Presumption of Continued Underfunding. In any case in which a benefit
limitation under this Section has been applied to the Plan with respect to the
immediately preceding Plan Year, the AFTAP for the Plan Year will be presumed
equal to the AFTAP for the immediately preceding Plan Year until the Plan’s
enrolled actuary certifies the actual AFTAP for the Plan year.

 

  (2) Presumption of Underfunding After 10th Month of Plan Year. If no
certification of the AFTAP for the Plan Year is made with respect to the Plan
before the first day of the 10th month of the Plan Year then for purposes of
applying the limitations of this Section such first day of the 10th month of the
Plan Year will be a Section 436 Measurement Date, and the Plan’s AFTAP will be
presumed to be less than 60% as of such first day.

 

  (3) Presumption for Nearly Underfunded Plans. If (i) no limitation under this
Section applied to the Plan for the immediately preceding Plan Year but the
AFTAP of the Plan for the immediately preceding Plan Year was not more than 10
percentage points greater than the percentage that would have caused a
limitation under this Section to apply for the immediately preceding Plan Year,
and (ii) as of the first day of the 4th month of the Plan Year the Plan’s
enrolled actuary has not certified the actual AFTAP for the Plan Year then,
until the Plan’s enrolled actuary certifies the actual AFTAP for the Plan Year,
the first day of the 4th month of the Plan Year will be a Section 436
Measurement Date, and the AFTAP of the Plan as of such date will, for purposes
of the limitations under this Section, be presumed equal to 10 percentage points
less than the AFTAP of the Plan for the immediately preceding Plan Year.

 

  (g) Administrative Rules. The Committee may adopt such rules and procedures as
it deems necessary or appropriate (consistent with applicable regulations) to
administer the requirements of this Section, including administration of the
transition between any period to which a limitation under this Section applies
and a period to which a limitation under this Section does not apply (or vice
versa).

 

   -45-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 7

Vesting

 

7.01 General Rule

A Participant who incurs a Break in Employment at a time when he is not entitled
to an Early, Normal, Postponed, or Disability Retirement Benefit under the
provisions of Article 5 shall not be entitled to benefits under this Plan except
as provided under the provisions of this Article.

 

7.02 Vesting at Normal Retirement Age

A Participant who has attained Normal Retirement Age shall be fully vested in
his Accrued Benefit.

 

7.03 Vesting after Five Years of Vesting Service

A Participant who incurs a Termination after completing five years of Vesting
Service when he is not entitled to an Early, Normal, Postponed, or Disability
Retirement Benefit under the provisions of Article 5 shall be fully vested in
his Accrued Benefit and entitled to a Deferred Vested Benefit, payable as
provided under Article 5. In addition, a Participant who incurred a Termination
as a result of Raytheon Aerospace Company ceasing to be a Participating Employer
under the Plan, as provided in Section 1.47, shall be fully vested in his
Accrued Benefit regardless of his years of Vesting Service. Furthermore, a
Participant who incurred a Termination on February 1, 2002, and became employed
by Computer Sciences Corporation on February 2, 2002, shall be fully vested in
his Accrued Benefit regardless of his years of Vesting Service.

 

7.04 Vesting for Non-Work-Related Disability

A Participant who incurs a Total and Permanent Disability that is not a result
of a work-related illness or an on-the-job injury while in Active Employment
with the Employer and is not entitled to an Early, Normal, Postponed, or
Disability Retirement Benefit or a Deferred Vested Benefit under the provisions
of Article 5 shall be fully vested in his Accrued Benefit if he remains
continuously disabled until he has attained Normal Retirement Age.

 

7.05 Vesting Upon Plan Termination

In the event of termination or partial termination of this Plan, each affected
Participant shall be 100% vested in his Accrued Benefit, but only to the extent
funded. The foregoing sentence shall not apply to a former Participant who has
been cashed out (including those deemed cashed out under Section 2.06(b)) or who
has incurred a five-year Period of Severance after his Severance from Service
Date. Such a former Participant shall not be entitled to any additional vested
benefit upon termination or partial termination.

 

   -46-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 8

Preretirement Survivor Benefits

 

8.01 Automatic Preretirement Spousal Death Benefit

 

  (a) Except as provided in Section 8.02 and in subparagraphs (b) and (c) below,
in the event a Participant with a vested right to his Accrued Benefit under the
Plan dies before his Benefit Commencement Date, a death benefit shall be
provided to the Participant’s spouse as follows:

 

  (1) If the Participant at the date of death was eligible to retire and receive
a benefit under the Plan at an Early, Normal, Postponed, or Disability
Retirement Date, including early commencement of a Deferred Vested Benefit, then
his surviving spouse shall automatically receive a death benefit in an amount
equal to one-half of the amount of retirement benefit which would have been
payable to the spouse if the Participant had retired on the day preceding his
death, under whichever benefit provides the greatest amount, with payments in
the form of a Qualified Joint and Survivor Annuity.

 

  (2) If the Participant at the date of death was not eligible to retire under
the Plan and receive a benefit under the Plan at a Early, Normal, Postponed, or
Disability Retirement Date, then the Participant’s surviving spouse shall
receive an automatic spousal death benefit in an amount equal to the amount that
would have been payable to the spouse under the normal form of payment under
Section 9.01, assuming:

 

  (A) the Participant had separated from service on the earlier of his
Termination Date or date of his death,

 

  (B) the Participant had survived to the earliest date he could have retired
and received a benefit under the Plan pursuant to Article 5,

 

  (C) the Participant retired on such date with a benefit in the form of a
Qualified Joint and Survivor Annuity but calculated using only actual Credited
Service as of the Participant’s date of death, and

 

  (D) the Participant died on the day after his Benefit Commencement Date.

The automatic preretirement spousal death benefit under this Section 8.01(a)(2)
shall commence to be paid to the spouse, unless the spouse elects otherwise, as
of the first day of the month coinciding with or next following the earliest
date the Participant could have retired and received a benefit under the Plan
pursuant to Article 4, had he not died, and shall be paid up to the first day of
the month in which such spouse

 

   -47-    12/13/2010



--------------------------------------------------------------------------------

dies. The spouse may not delay commencement of the preretirement spousal death
benefit beyond the Participant’s Normal Retirement Date.

 

  (b) The automatic preretirement spousal death benefit payable under this
Section 8.01 shall be payable after the death of the Participant only if the
spouse had been married to the Participant throughout the one-year period ending
on the date of the Participant’s death.

 

  (c) If a Participant’s spouse qualifies for a death benefit under Section 8.01
and also qualifies for a death benefit under Section 8.02, then the benefit
under this Section 8.01 shall be payable only if the Actuarial Equivalent Value
of such lifetime benefit is greater than the Actuarial Equivalent Value of the
death benefit provided in Section 8.02 and not in addition to that death
benefit. If the benefit under Section 8.01 is greater, no benefit shall be
payable under Section 8.02.

 

8.02 Death After Normal Retirement Date

Except as provided in Section 8.01 and subparagraph (d) below, in the event a
Participant who is eligible to retire and receive a Postponed Retirement Benefit
under Section 5.03 dies before his Benefit Commencement Date during a period of
Active Employment with the Employer (or with an employer that is a Participating
Employer in the Hawker Beechcraft Corporation Base Retirement Income Plan), a
death benefit shall be provided to the Participant’s spouse or Beneficiary
according to the following provisions:

 

  (a) If the Participant has a spouse who is eligible for the Automatic
Preretirement Spousal Death Benefit in Section 8.01 and has not elected another
form of payment, the spouse shall receive the benefit provided under
Section 8.01.

 

  (b) If the Participant with the consent of his spouse, if any, has elected to
have an optional form of retirement benefit under the provisions of Article 9
payable in the event of his death while in Active Employment, the spouse or
designated Beneficiary shall receive the benefit payments under such option as
of the first day of the month following the Participant’s death.

 

  (c) If neither subparagraph (a) or (b) applies, or if the spouse or
Beneficiary under subparagraph (b) predeceases the Participant, then a death
benefit shall be paid as if the Participant had elected the 10 Years Certain and
Life Income Option under Section 9.05(b).

 

  (d) If a Participant’s spouse qualifies for a death benefit under Section 8.02
and also qualifies for a death benefit under Section 8.01, then the benefit
under this Section 8.02 shall be payable only if the Actuarial Equivalent Value
of such benefit is greater than the Actuarial Equivalent Value of the death
benefit provided in Section 8.01.

 

   -48-    12/13/2010



--------------------------------------------------------------------------------

8.03 Additional Optional Death Benefit

In the event a Participant who has made a valid election for coverage under this
Section 8.03 dies after his coverage effective date during a period of Active
Employment with the Employer (or with an employer that is a Participating
Employer in the Hawker Beechcraft Corporation Base Retirement Income Plan) and
before his coverage discontinuance date, his eligible spouse will receive an
“Additional Optional Death Benefit,” subject to the following:

 

  (a) The Additional Optional Death Benefit is an annuity payable monthly to the
eligible spouse for life equal to 50% of the monthly benefit that the
Participant would have been entitled to receive if he had retired under the
Qualified Joint and Survivor Annuity on the day before his death, except that
such amount shall be reduced by the percentage factor described in subsection
(h) for each year between the coverage effective date and the coverage
discontinuance date.

 

  (b) An “eligible spouse” under this section is the surviving spouse to whom a
Participant has been married throughout the one-year period ending on the date
of his death.

 

  (c) The “coverage effective date” shall be the later of: (i) The date on which
the Participant has both attained age 55 and completed five years of Credited
Service, and (ii) two years following the date on which the election for
coverage is filed with the Employer. If the Participant dies due to accidental
causes prior to the coverage effective date, but after he has both attained age
55 and completed five years of Credited Service, and during the two-year
election period, the coverage effective date shall be deemed to be the date he
filed his election with the Employer. If a Participant’s coverage under this
section has been discontinued as a result of an event described in subsection
(d), the Participant may elect to file a new election for coverage subject to
all of the conditions described above. The two-year election period shall not
apply for a Participant who elects coverage within 30 days of the date that he
is notified of his option to resume coverage, if his prior coverage
discontinuance date was the result of attainment of his Normal Retirement Date
and there was no interruption in his period of Active Employment between his
Normal Retirement Date and January 1, 1991.

 

  (d) The “coverage discontinuance date” shall be the earliest of the following
dates:

 

  (1) The effective date specified in a notice filed with the Employer to
discontinue coverage under this section, which notice is subject to consent of
the Participant’s spouse and shall not be effective prior to the date it is
received by the Employer.

 

  (2) If the coverage effective date and the Participant’s Normal Retirement
Date occurred prior to January 1, 1991, the date on which he reached his Normal
Retirement Date.

 

  (3) The date of death of the Participant’s eligible spouse.

 

   -49-    12/13/2010



--------------------------------------------------------------------------------

  (4) The date of the Participant’s divorce from his eligible spouse.

 

  (5) The date on which the Participant’s period of Active Employment is
terminated.

 

  (6) The Participant’s Benefit Commencement Date.

 

  (e) If this option becomes effective, the benefits which are subsequently
payable to the Participant, his eligible spouse, if any, or his contingent
annuitant, if any, shall be reduced by the percentage factor described in
Appendix B for the period during which the option was in effect between the
coverage effective date and the coverage discontinuance date.

 

  (f) In lieu of the monthly annuity provided under subsection (a), the
surviving spouse may elect to receive the benefit under this section in a single
payment that is the lump sum Actuarial Equivalent of the monthly annuity.

 

  (g) The “election period” for purposes of this section shall commence two
years and 90 days before the Participant has both attained age 55 and completed
five years of Credited Service and shall end on his Severance from Service Date.

 

  (h) When this option becomes effective, the Participant’s Accrued Benefit
shall be reduced by the sum of the applicable percentage factors, as determined
from the table in Appendix B, for each year during which the coverage is in
effect. The annual reduction factor shall be prorated for each month that
coverage is in effect.

 

8.04 Limitation on Total Benefit

Notwithstanding any provisions of the Plan to the contrary, the following
limitations shall apply with respect to the benefits provided under the
preceding sections of this Article 8.

 

  (a) The sum of (1) whichever benefit is applicable under Section 8.01(a) or
Section 8.02 and (2) the monthly benefit payable under Section 8.03(a), shall
not exceed 100% of the Participant’s “anticipated normal retirement benefit.”
The “anticipated normal retirement benefit” is the benefit that would be payable
to the Participant in the form of a life annuity at Normal Retirement Date if he
had continued Credited Service and received compensation at the same rate of pay
to his Normal Retirement Date, or to his Postponed Retirement Date, if later.

 

  (b) For purposes of applying the limitation in subparagraph (a) the amount of
monthly benefit provided in Section 8.03(a) shall be reduced to an amount which
will prevent the combined benefit under the preceding sections of Article 8 from
exceeding the limitation described in subparagraph (a) above.

 

   -50-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 9

Forms of Benefit

 

9.01 Qualified Joint and Survivor Annuity

At the earliest time a Participant could become entitled to commence receiving
payments of an Early, Normal, Postponed, or Disability Retirement Benefit or of
a Deferred Vested Benefit, other than lump sum payment under the provisions of
Section 9.02, benefits shall commence in the form of a Qualified Joint and
Survivor Annuity (which, for a Participant, who has no spouse, includes a single
life annuity), unless the Participant, with the consent of his spouse, if any,
elects otherwise. Any consent of the Participant’s spouse shall be made within
180 days of the date the Qualified Joint and Survivor Annuity would otherwise
commence, and must be executed in accordance with the rules of Section 9.04.

 

9.02 Lump Sum Payments

 

  (a) Involuntary Payment. If a Participant or alternate payee has not begun to
receive payments but is entitled to a benefit hereunder, or a Beneficiary
(including a spouse) is entitled to a death benefit hereunder, that has an
Actuarial Equivalent Value of less than $3,500 (with such Actuarial Equivalent
Value determined after taking into account any benefits transferred to this Plan
under the provisions of Section 3.04), the Actuarial Equivalent Value shall be
paid to such Participant, alternate payee, or Beneficiary (including a spouse)
in a lump sum in lieu of, and in full satisfaction of, such benefit under this
Plan; provided that, with respect to distributions made on or after March 28,
2005, if the Actuarial Equivalent Value of the benefit is greater than $1,000
but not greater than $3,500, then no such lump sum payment shall be made unless
written consent is received from such Participant or alternate payee (no consent
of a spouse or Beneficiary is required for such lump sum payment). Upon the
making of such payment, neither the Beneficiary, the Participant, the alternate
payee, nor any spouse shall have any further benefit under this Plan.

 

  (b) Optional Payment. If the monthly pension payable to a Participant,
alternate payee, or Beneficiary (including a spouse) as of the date when
payments are to begin is $125 or less, the payee may elect to receive the
Actuarial Equivalent Value in a lump sum payment in lieu of, and in full
satisfaction of, his benefit under this Plan. If the Actuarial Equivalent Value
exceeds $3,500, or the lump sum is made after pension payments have commenced, a
married Participant’s spouse must consent to the distribution to the Participant
in accordance with the requirements of Section 9.04. Upon making such payment,
neither the Beneficiary, the Participant, the alternate payee, nor any spouse
shall have any further benefit under this Plan.

 

   -51-    12/13/2010



--------------------------------------------------------------------------------

9.03 Right to Elect

In lieu of the benefits provided by Section 9.01, the Participant shall have the
right to elect, prior to his Benefit Commencement Date, an alternate form of
benefit provided under the terms of this Article 9. If the Participant is
married, any such election may be made only with the consent of his spouse,
executed as provided under Section 9.04. Any alternative form of benefit shall
be the Actuarial Equivalent of the Participant’s Accrued Benefit.

 

9.04 Election of Forms

A Participant may make or revoke an election of any form of benefit to which the
Participant is entitled under this Article 9 in writing to the Employer, in
accordance with rules established by the Committee, and such election or
revocation shall be subject to the following conditions:

 

  (a) The Employer shall furnish to each Participant a general written
explanation in nontechnical terms of the availability of the various optional
forms of payment under the Plan within a reasonable period of time prior to the
earliest date the Participant could retire under the Plan. A Participant has a
right to receive, within 30 days after filing a written request with the
Employer, a written explanation of the terms and conditions of the Qualified
Joint and Survivor Annuity and the financial effect upon the Participant, given
in terms of dollars per annuity payment. Requests for additional information may
be made by the Participant at any time before the 180th day prior to the Benefit
Commencement Date.

 

  (b) An election to receive an optional form of benefit may be made at any time
during the election period. The election period is a period of 180 days prior to
the Participant’s Benefit Commencement Date. Subject to subparagraph (c) below,
a Participant may make an election not to receive the Qualified Joint and
Survivor Annuity, revoke any previous election, and if the Participant so
desires, make a new election, until the expiration of the election period.

 

  (c) If a Participant is married, an election of a form of benefit other than
the Qualified Joint and Survivor Annuity will be permitted only if the following
conditions are satisfied: (i) the Participant’s spouse consents in writing to
the election and the spouse’s consent is witnessed by a Plan representative or
notary public; (ii) the Participant’s waiver and the spouse’s consent specify
the nonspouse beneficiary (including any class of beneficiaries or contingent
beneficiaries) and the particular optional form of benefit neither of which may
be further modified (except back to a Qualified Joint and Survivor Annuity)
without subsequent spousal consent (unless expressly permitted by the spouse);
and (iii) the spouse’s consent acknowledges the effect of the election.

 

   -52-    12/13/2010



--------------------------------------------------------------------------------

9.05 Optional Forms of Retirement Benefit

The optional forms which a Participant may elect are any one of the following:

 

  (a) Joint and Two-Thirds Survivor Annuity Option. An Actuarial Equivalent
monthly benefit payable to the Participant for the joint lifetimes of the
Participant and the Joint Annuitant, and after the death of either party,
two-thirds of such amount to the survivor for life. The Joint Annuitant may be
either the spouse of the Participant or a dependent son, daughter, mother, or
father who is completely disabled either mentally or physically. Should the
Joint Annuitant die prior to the Participant’s Benefit Commencement Date, any
election of this option shall be automatically canceled. If the Participant
should die prior to the Benefit Commencement Date, no payments shall be made
under this option to the Joint Annuitant, but if the Joint Annuitant is the
spouse of the Participant, such spouse will be entitled to the death benefit
provided under Article 8.

 

  (b) Years Certain and Life Income Option. An Actuarial Equivalent monthly
benefit which provides retirement benefit payments to the Participant for his
lifetime with a guaranteed minimum period of either five years or ten years, as
specified by the Participant prior to the Benefit Commencement Date. In the
event of the death of the Participant after the Benefit Commencement Date, but
prior to the Participant’s receiving retirement benefit payments for the whole
period certain, the remaining payments for the minimum term of years will be
paid to the Participant’s Beneficiary or, if the Beneficiary so elects, in an
Actuarial Equivalent single sum payment. In the event of the death of the
Participant prior to the Participant’s Benefit Commencement Date, the election
of this option shall be void and of no effect.

 

  (c) Straight Life Annuity Option. A Participant who has a spouse may elect to
have the Participant’s retirement benefit payable in equal unreduced monthly
payments during the Participant’s lifetime, with no further payments to any
other person after the Participant’s death. If this option is elected, the
retirement benefit payable to the Participant shall be the amount of retirement
benefit determined under the applicable Section(s) of Article 5.

 

  (d) Joint and Two Thirds to Joint Annuitant Survivor Annuity Option. An
Actuarial Equivalent monthly benefit payable to the Participant for the lifetime
of the Participant, and after the death of the Participant, two thirds of such
amount to the Joint Annuitant. The Joint Annuitant shall be an individual
designated by the Participant at the time of election of such option. Should the
Joint Annuitant die prior to the Participant’s Benefit Commencement Date, any
election of this option shall be automatically cancelled. Should the Joint
Annuitant die after the Benefit Commencement Date, the benefit will continue to
the Participant. If the Participant should die prior to the Benefit Commencement
Date, no payments shall be made under this option to the Joint Annuitant, but if
the Joint Annuitant is the spouse of the Participant, such spouse may be
entitled to the death benefit provided under Article 8.

 

   -53-    12/13/2010



--------------------------------------------------------------------------------

  (e) Joint and Three Quarters to Joint Annuitant Survivor Annuity Option. An
Actuarial Equivalent monthly benefit payable to the Participant for the lifetime
of the Participant, and after the death of the Participant, three quarters of
such amount to the Joint Annuitant. The Joint Annuitant shall be an individual
designated by the Participant at the time of election of such option. Should the
Joint Annuitant die prior to the Participant’s Benefit Commencement Date, any
election of this option shall be automatically cancelled. Should the Joint
Annuitant die after the Benefit Commencement Date, the benefit will continue to
the Participant. If the Participant should die prior to the Benefit Commencement
Date, no payments shall be made under this option to the Joint Annuitant, but if
the Joint Annuitant is the spouse of the Participant, such spouse may be
entitled to the death benefit provided under Article 8.

For purposes of Code Section 417, the form of payment described in this
paragraph is the Plan’s “qualified optional survivor annuity.”

 

  (f) Limitation On Options. Notwithstanding any provision of the Plan to the
contrary, distributions pursuant to any optional form of payment provided under
this section or pursuant to any other provision of the Plan shall be made in
accordance with the requirements of Code Section 401(a)(9) and regulations
thereunder, including Regulation §1.401(a)(9)-2. Any provisions of the Plan that
are inconsistent with Code Section 401(a)(9) and the regulations thereunder
shall be deemed inoperative.

 

  (g) Additional Options for Domestic Partners. Effective on and after
January 1, 2002, a Participant who has a domestic partner may elect to receive
his benefits in the form of the qualified joint and survivor annuity described
in Section 9.01 or in the form of the joint and two-thirds survivor annuity
described in Section 9.05(a), with his domestic partner as the survivor or joint
annuitant, as applicable. For this purpose, the term “domestic partner” means a
person who is the same sex as the Participant and who is considered a domestic
partner of the Participant (or equivalent status) under the laws of the state in
which the Participant resides, or would be considered a domestic partner of the
Participant (or equivalent status) under the laws of the state in which the
Participant resides but for a provision of such state’s laws which prohibits the
recognition of domestic partner status (or equivalent) solely because the two
individuals are of the same sex.

 

  (h)

Forms of Payment Available to Alternate Payees. Notwithstanding any other
provision of the Plan, an alternate payee with a separate interest in the Plan
may only elect to receive payment of benefits under the Plan in the form of
either (i) a single-life annuity, (ii) a lump-sum payment (if the amount of the
single-life annuity would otherwise permit election of a lump-sum payment under
Section 9.02(b)), or (iii) an Actuarially Equivalent monthly benefit that
provides for benefit payments to the alternate payee for lifetime with a
guaranteed minimum period of either five years or ten years (as specified by the
alternate payee before the Benefit Commencement Date). If an alternate payee
elects one of the forms of payment described in the preceding clause (iii) but
dies before receiving

 

   -54-    12/13/2010



--------------------------------------------------------------------------------

 

payment of all guaranteed payments, the remaining payments will be made to the
alternate payee’s beneficiary, determined in accordance with Section 9.06 (other
than the provisions thereof allowing for designation of a joint annuitant), with
such Section applied as if the alternate payee were the Participant. Nothing
herein, however, will prohibit the making of a lump-sum distribution in
accordance with Section 9.02(a) (small-sum cash-out), if applicable.

 

9.06 Beneficiary

A Participant may name a Joint Annuitant who is an individual for a Joint and
Survivor Annuity option. For a years certain and life income option, the
Participant may elect, in writing, an individual or individuals, or any entity
or entities, including corporations, partnerships or trusts, provided that such
individuals and entities are ascertainable, and the shares of each are clearly
set forth. In the event any beneficiary predeceases the Participant or is not in
existence, not ascertainable, or not locatable at the date benefits become
payable to such beneficiary, benefits shall be paid to such contingent
beneficiary or beneficiaries as shall have been named by the Participant on the
Participant’s original beneficiary election, and, if none, the contingent
beneficiary shall be the Participant’s estate.

 

9.07 Eligible Rollover Distributions

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section, a distributee may elect, at
the time and in the manner prescribed by the Committee, to have any portion of
an eligible rollover distribution paid directly to an eligible retirement plan
specified by the distributee in a direct rollover.

For purposes of this Section and the Plan, the following terms will have the
following meanings:

 

  (a) Eligible rollover distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; and the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).

A portion of a distribution will not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in section 408(a) or (b) of the Code or to a plan described in section 401(a),
403(a), or 403(b) of the Code that agrees to separately account for amounts so
transferred, including separately

 

   -55-    12/13/2010



--------------------------------------------------------------------------------

accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.

 

  (b) Eligible retirement plan. An eligible retirement plan is (i) an individual
retirement account described in Code Section 408(a); (ii) an individual
retirement annuity described in Code Section 408(b); (iii) a qualified plan
described in Code Section 401(a) that accepts rollover contributions; (iv) an
annuity plan described in Code Section 403(a); (v) an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and that agrees to separately account for amounts transferred into such plan
from this Plan; (vi) an annuity contract described in Code Section 403(b); or
(vii) a Roth IRA described in Code Section 408A. This definition of eligible
retirement plan also shall apply in the case of a distribution to a surviving
spouse and in the case of a distribution to a spouse or former spouse who is an
alternate payee under a qualified domestic relations order (as defined in Code
Section 414(p)).

In the case of a distribution to a designated beneficiary who is not a surviving
spouse, the term “eligible retirement plan” means an individual retirement plan
described in Code Section 402(c)(8)(B)(i) or (ii).

 

  (c) Distributee. A distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse. Further, in the event of a deceased Participant, a designated
beneficiary, as defined by Code Section 401(a)(9)(E), who is not a surviving
spouse of the Participant, will be a distribute with regard to a direct
trustee-to-trustee transfer to an individual retirement plan described in Code
Section 402(c)(8)(B)(i) or (ii) established for the purpose of receiving the
distribution.

 

  (d) Direct rollover. A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

 

9.08 Retroactive Payments

The Committee is authorized to make retroactive payments (including, if
determined by the Committee, an appropriate interest adjustment with respect to
those retroactive payments) in cases where payment of benefits has been delayed
(in whole or in part) beyond the Benefit Commencement Date due to reasonable
administrative delay or because the Participant had not commenced benefits prior
to the Participant’s Normal Retirement Date and could not be located by the
Committee (after making reasonable efforts to do so) at the Participant’s Normal
Retirement Date. Such cases may include delay due to (i) determination of a
Participant’s Social Security earnings, (ii) determination of a Participant’s
disability, or (iii) the need to locate a Participant’s beneficiary following
death.

 

   -56-    12/13/2010



--------------------------------------------------------------------------------

9.09 Overpayments

In the event a Participant, alternate payee, Beneficiary, or other person is
receiving payment under the Plan and an overpayment occurs (e.g., annuity
payments inadvertently continue post death), the Committee (or its delegate) is
authorized to seek recovery of such overpayment as follows:

 

  (a) In the event of death, the decedent’s estate (or similar successor to the
decedent’s assets, if there is no estate) may be petitioned for recovery of such
overpayment.

 

  (b) Recovery of the overpayment may be made by reducing the continuing
payments to the Participant, alternate payee, Beneficiary, or other person as
follows: (i) if the overpayment did not exceed one month’s payment, the
overpayment will be recovered at the rate of 25% of the continuing payments
until fully recovered; and (ii) if the overpayment exceeded one month’s payment,
the overpayment will be recovered at the rate of 20% of the continuing payments
until fully recovered. Notwithstanding the foregoing, in the case of a
qualified-preretirement-survivor annuity or a qualified-joint-and-survivor
annuity, the procedure described in (a) above will be utilized unless the
Committee is satisfied that application of the procedure described in this
paragraph (b) will not cause the survivor annuity to fail to be a qualifying
survivor annuity.

 

   -57-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 10

Funding

 

10.01 Funding Agreement

The Plan Sponsor has entered into a funding arrangement with one or more Funding
Agents providing for the administration of the Fund or Funds in which the assets
of this Plan are held. The Plan Sponsor may at any time or from time to time
appoint one or more investment managers, as defined under Section 3(38) of
ERISA, each of which shall direct the Funding Agent in the investment or
reinvestment of all or part of the Fund.

 

10.02 Non-Diversion of the Fund

To the extent required by law, the principal or income of any Fund shall be used
solely for the exclusive benefit of Participants or Beneficiaries, or to meet
the necessary expenses of the Plan.

 

   -58-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 11

Plan Administration

 

11.01 Appointment of Committee

A Committee shall be appointed by the Board of Directors to administer the Plan
on behalf of the Plan Sponsor. Vacancies in the Committee shall be filled from
time to time by the Board of Directors. A member of the Committee shall hold
office until he gives written notice of his resignation to the Board, until
death, or until removal by the Board.

 

11.02 Powers and Duties

The general administration of this Plan shall be under the supervision of the
Committee. It shall be a principal duty of the Committee to see that this Plan
is carried out, in accordance with its terms, for the exclusive benefit of
persons entitled to participate in this Plan. Benefits under this Plan will be
paid only if the Committee decides in its sole discretion that the applicant is
entitled to them. The Committee shall have full power to administer this Plan in
all of its details. For this purpose, the Committee’s powers include, but are
not limited to, the authority, in addition to all other powers provided by the
Plan, to:

 

  (a) Determine in its sole and absolute discretion the eligibility of any
individual to participate in this Plan and of any individual to receive benefits
under this Plan;

 

  (b) Make discretionary interpretations regarding the terms of this Plan, and
make factual findings with respect to any issue arising under the Plan, its
interpretations to be final and conclusive;

 

  (c) Compute the amounts payable for any Participant or other person, the
manner and time of payment and to determine and authorize the person or persons
to whom such payments will be paid;

 

  (d) Approve and adopt amendments to the Plans made solely for the purpose of
maintaining the qualified status of the Plans;

 

  (e) Review and render decisions respecting such claims under this Plan;

 

  (f) Make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of this Plan;

 

  (g) Periodically review the performance of the Plan’s investments;

 

  (h) Establish a funding policy and method;

 

  (i) Appoint such agents, advisors and consultants, or other persons as the
Committee deems advisable to assist in administering the Plan;

 

   -59-    12/13/2010



--------------------------------------------------------------------------------

  (j) Allocate and delegate its responsibilities under this Plan and designate
other persons to carry out any of its responsibilities under this Plan;

 

  (k) Be responsible for all reporting and disclosure requirements for this Plan
under the law;

 

  (l) Receive from the Plan Sponsor, Employers, Employees, Participants, and
other persons such information as shall be necessary for the proper
administration of this Plan;

 

  (m) Furnish to the Plan upon request, such reports with respect to the
administration of this Plan as are reasonable and appropriate; and

 

  (n) Maintain all records of this Plan.

 

11.03 Actions by the Committee

A majority of the members composing the Committee at any time will constitute a
quorum. The Committee may act at a meeting, or in writing without a meeting, by
the vote or assent of a majority of its members. The Committee will appoint a
Committee Chairperson and a Secretary. The Secretary will record all action
taken by the Committee. The Committee will have authority to designate in
writing one of its members or any other person as the person authorized to
execute papers and perform other ministerial duties on behalf of the Committee.
A dissenting member of the Committee who, within a reasonable time after the
member has knowledge of any action or failure to act by the majority, registers
the member’s dissent in writing delivered to the other members and the Company,
shall not be responsible for any such action or failure to act. Any action of
the Committee that may be taken upon a vote of the members at a meeting may, in
lieu thereof, be taken by written consent (including, but not limited to,
consent by email or other electronic means) of a majority of the members of the
Committee entitled to vote on such action.

 

11.04 Interested Committee Members

No member of the Committee will participate in an action of the Committee on a
matter which applies solely to that member. Such matters will be determined by a
majority of the remainder of the Committee.

 

11.05 Indemnification

The Employer, by the adoption of this Plan, indemnifies and holds the members of
the Committee, jointly and severally, harmless from the effects and consequences
of their acts, omissions, and conduct in their official capacities, except to
the extent that the effects and consequences result from their own willful
misconduct, breach of good faith, or gross negligence in the performance of
their duties. The foregoing right of indemnification will not be exclusive of
other rights to which each such member may be entitled by any contract or other
instrument or as a matter of law.

 

   -60-    12/13/2010



--------------------------------------------------------------------------------

11.06 Conclusiveness of Action

Any action on matters within the discretion of the Committee will be conclusive,
final, and binding upon all Participants in the Plan and upon all persons
claiming any rights, including Beneficiaries.

 

11.07 Payment of Expenses

The members of the Committee will serve without compensation for their services.
The compensation or fees of consultants, actuaries, accountants, counsel and
other specialists and any other costs of administering the Plan or Fund,
including any premiums due to the Pension Benefit Guaranty Corporation (PBGC),
will be paid by the Fund unless, at the discretion of the Employer, paid by the
Employer.

 

11.08 Named Fiduciary

The Plan Sponsor shall be the “named fiduciary” for purposes of this Plan and
Section 402(a)(1) of ERISA.

 

11.09 Funding Policy and Method

The Plan Sponsor shall establish a funding policy and method consistent with the
objectives of the Plan. The funding policy and method, as so determined, shall
be communicated to the Funding Agent and the Committee. The Plan Sponsor shall
have the power and responsibility for:

 

  (a) Selection of the funding media for the Plan, including the power to direct
investments and to appoint an investment manager or managers pursuant to ERISA
Section 402(c) and to delegate all or a portion of such duties to the Committee.

 

  (b) Allocating fiduciary responsibilities among fiduciaries, and designation
of additional fiduciaries.

 

  (c) Selection of insurance contracts to provide benefits hereunder, or, if all
assets are not held under insurance contracts, the Trustee.

 

11.10 Bonding

Plan personnel shall be bonded to the extent required by ERISA. Premiums for
bonding may, in the sole discretion of the Employer, be paid, in whole or in
part, from the Fund. Premiums may also be paid, in whole or in part, by the
Employer. The Employer may provide, by agreement with any person, that the
premium for required bonding shall be paid by that person.

 

   -61-    12/13/2010



--------------------------------------------------------------------------------

11.11 Claim Procedure

Benefit claim determinations arising under this Plan shall be made in accordance
with the provisions of this Section and procedures established by the Committee.
These claim procedures are designed to establish reasonable processes and
safeguards to ensure that benefit claim determinations are made in accordance
with the provisions thereof and, where appropriate, Plan provisions have been
applied consistently with respect to similarly situated claimants. All claims
for or relating to benefits whether made by a Participant or other person shall
be in writing addressed and delivered to the Committee, at the Committee’s main
office, and such claim shall contain the claimant’s name, mailing address, and
telephone number, if any, and shall identify the claim in a manner reasonably
calculated to make the claim understandable to the Committee.

 

  (a) Claims Review. If a claim is wholly or partially denied, the Committee
shall within a reasonable period of time, not to exceed 90 days (45 days in the
case of a claim involving disability benefits), notify the claimant in writing
of any adverse benefit determination, unless the Committee determines that
special circumstances require an extension of time for processing the claim. If
the Committee determines that an extension of time for processing the claim is
necessary, written notice of the same shall be provided to the claimant prior to
the expiration of the 90-day period (45-day period in the case of a claim
involving disability benefits), and shall indicate the special circumstances
which require the extension of time and the date by which the Committee expects
to render the determination. The extension of time shall not exceed a 90-day
period of time (30-day period in the case of a claim involving disability
benefits), beginning at the end of the initial 90-day period (45-day period in
the case of a claim involving disability benefits). In case of a disability
claim, the Committee may determine that due to matters beyond the control of the
Plan that a second 30-day extension is necessary. In such case, the Committee
shall notify the claimant before the expiration of the first 30-day extension
period of the circumstances requiring the extension and the date by which the
Plan expects to render a decision. In the case of a disability notice of
extension, the notice must explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision, the additional
information needed to resolve the issue, and that the claimant has at least 45
days to provide the specified information. The Committee’s notice shall be
written in a manner calculated to be understood by the claimant and shall set
forth:

 

  (1) The specific reason or reasons for the denial;

 

  (2) Specific reference to pertinent Plan provisions on which the denial is
based;

 

  (3) A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

 

   -62-    12/13/2010



--------------------------------------------------------------------------------

  (4) An explanation of the claim review procedure set forth in subparagraphs
(b) and (c) below (including a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination).

 

  (b) Appeal of Claim Denial. A claimant or the claimant’s duly authorized
representative shall have 60 days (180 days in the case of a claim involving
disability benefits) within which to appeal an adverse benefit determination to
the Committee. During the pendency of the review, the following provisions shall
apply:

 

  (1) The claimant shall have the opportunity to submit written comments,
documents, records and other information relating to the claim to the Committee;
and

 

  (2) The claimant shall be provided, upon request and free of charge,
reasonable access to and copies of, all documents, records and other relevant
information relating to the claim for benefits.

 

  (c) Review on Appeal. A decision on review shall be rendered within a
reasonable period of time, not to exceed 60 days after the claimant’s request
for review, unless the Committee determines that special circumstances require
an extension of time for processing the appeal. If the Committee determines that
an extension of time for processing the appeal is necessary, written notice of
the extension shall be furnished to the claimant prior to the expiration of the
60-day period, and shall indicate the special circumstances requiring the
extension and the date by which the Committee expects to render the
determination. The extension of time shall not exceed a 60-day period of time
beginning at the end of the initial 60-day period. For purposes of this
subparagraph (c), in the case of a claim involving disability benefits, 45 days
shall apply instead of 60 days. The Committee’s decision on review shall be
communicated in writing to the claimant and, if adverse, shall take into account
all comments, documents, records and other information submitted by the claimant
(without regard to whether such information was submitted or considered in the
initial benefit determination). The decision on review shall be in a written
manner calculated to be understood by the claimant and shall set forth the
following:

 

  (1) The specific reason or reasons for the adverse determination;

 

  (2) Specific reference to pertinent plan provisions on which the benefit
determination is based;

 

  (3) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (4) A statement of the claimant’s right to bring an action under ERISA
Section 502(a).

 

   -63-    12/13/2010



--------------------------------------------------------------------------------

  (d) Litigation of Claim. Prior to initiating legal action concerning a claim
in any court, state or federal, against this Plan, any trust used in conjunction
with this Plan, the Company, or the Committee, a claimant must first exhaust the
administrative remedies provided in this Section. Failure to exhaust the
administrative remedies provided for in this Section shall be a bar to any civil
action concerning a claim for benefits under the Plan.

 

   -64-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 12

Contributions

 

12.01 Employer Contributions

The Employer intends to make contributions to fund this Plan at such times and
in such amounts as the Actuary shall certify to the Employer as being no less
than the amounts required to be contributed under Section 412 of the Code. Any
actuarial gains arising under the Plan shall be used to reduce future Employer
contributions to the Plan and shall not be applied to increase retirement
benefits with respect to remaining Participants.

 

12.02 Participant Contributions

Participant contributions to the Fund are not permitted.

 

12.03 Contingent Nature of Contributions

Unless the Employer notifies the Committee and the Funding Agent in writing to
the contrary, all contributions made to this Plan are conditioned upon their
deductibility under Section 404 of the Code.

 

   -65-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 13

Amendment, Termination, and Merger of the Plan

 

13.01 Right to Amend the Plan

The Plan Sponsor reserves the right to modify, alter, or amend this Plan from
time to time to any extent that it may deem advisable including, but without
limiting the generality of the foregoing, any amendment deemed necessary to
ensure the continued qualification of the Plan under Section 401 of the Code or
the appropriate provisions of any subsequent revenue law. The procedure for the
Plan Sponsor to amend the Plan in any respect is approval of the amendment by a
majority of the members of the Plan Sponsor’s Board of Directors, and with
respect to non-substantive matters for purposes of maintaining the qualified
status of the Plan is by a majority of the members of the Committee. Action by
the Board of Directors or the Committee amending the Plan shall be a settlor
function of the Plan Sponsor and not a fiduciary function of the Board of
Directors or the Committee. No such amendment shall increase the duties or
responsibilities of a Funding Agent without its consent thereto in writing. No
such amendment(s) shall have the effect of reinvesting in the Employer the whole
or any part of the principal or income of the Fund or to allow any portion of
the principal or income of the Fund to be used for any purposes other than for
the exclusive benefit of Participants or Beneficiaries at any time prior to the
satisfaction of all the liabilities under the Plan with respect to such persons.
No amendment shall (a) reduce a Participant’s Accrued Benefit on the effective
date of the Plan amendment, (b) eliminate or reduce an early retirement benefit,
retirement-type subsidy, or an optional form of benefit under the Plan with
respect to the Participant’s Accrued Benefit on the date of the amendment,
(c) reduce a retired Participant’s retirement benefit as of the effective date
of the amendment, or (d) directly or indirectly reduce the nonforfeitable
percentage of a Participant’s right to his or her Accrual Benefit to an amount
less than the nonforfeitable percentage computed under the Plan without regard
to the amendment. All amendments to the Plan must be in writing.

 

13.02 Right to Terminate the Plan

The Plan Sponsor shall have the right to terminate this Plan at any time with
respect to itself, any or all other Participating Employers or any designated
group of Employees, former Employees, or Beneficiaries. The procedure for the
Plan Sponsor to terminate the Plan is approval of the termination by a majority
of the members of the Plan Sponsor’s Board of Directors. Action by the Board of
Directors terminating the Plan shall be a settlor function of the Plan Sponsor
and not a fiduciary function of the Board of Directors. In the event of such
termination all affected Participants shall be vested as provided in
Section 7.05.

 

13.03 Allocation of Assets and Surplus

In the event the Plan is terminated as provided in Section 13.02 above, the then
present value of retirement benefits vested in each Participant shall be
determined as of the discontinuance date, and the assets then held by the
Funding Agents as reserves for benefits for Participants, Joint Annuitants, or
Beneficiaries under this Plan shall, subject to any necessary approval by the
Pension Benefit Guaranty Corporation, be allocated, to the extent that they
shall be sufficient, after providing for expenses of administration, in the
order of precedence provided

 

   -66-    12/13/2010



--------------------------------------------------------------------------------

for under Section 4044 of ERISA, as modified by the provisions of IRS
regulations 1.414(l)-1(f) or (h) if a special schedule of benefits (as defined
in such regulations) is in effect as a result of a plan merger within the five
year period prior to the date of termination. The retirement benefits for which
funds have been allocated in accordance with Section 4044 of ERISA shall be
provided through the continuance of the existing Fund arrangements or through a
new instrument entered into for that purpose and shall be paid either in a lump
sum or in equal monthly installments through the purchase of a nontransferable
annuity contract(s). After all liabilities of the Plan have been satisfied with
respect to all Participants so affected by the Plan’s termination, the Funding
Agent shall distribute any balance of Plan assets which shall remain to
Participants in the proportion that each Participant’s liability bears to the
total liability of all Participants.

 

13.04 Plan Mergers, Consolidations, and Transfers

The Plan shall not be automatically terminated by the Employer’s acquisition by
or merger into any other company, trade, or business, but the Plan shall be
continued after such merger provided the successor employer agrees to continue
the Plan with respect to affected Participants herein. All rights to amend,
modify, suspend, or terminate the Plan with respect to Participants of the
Employer shall be transferred to the successor employer, effective as of the
date of the merger or acquisition.

The Committee is authorized to enter into merger, consolidation, or transfer
agreements with any other plan administrator, administrative committee, trustee,
or other person. The merger or consolidation with, or transfer of the allocable
portion of the assets and liabilities of the Fund to any other qualified
retirement plan trust shall be permitted only if the benefit each Plan
Participant would receive, if the Plan were terminated immediately after such
merger or consolidation, or transfer of the allocable portion of the assets and
liabilities, would be at least as great as the benefit he would have received
had this Plan been terminated immediately before the date of merger,
consolidation, or transfer.

 

13.05 Amendment of Vesting Schedule

If the vesting provisions of this Plan are amended, including an amendment
caused by the expiration of top-heavy status under the terms of Article 14,
Participants with three (3) or more Years of Service, or three (3) or more years
of employment, whether or not consecutive, at the later of the date the
amendment is adopted or becomes effective, shall automatically be vested, from
that point forward, in the greater of the amount vested under the vesting
schedule as amended or the amount vested under the vesting schedule prior to
amendment.

 

   -67-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 14

Top-Heavy Plan Provisions

 

14.01 General Rule

For any Plan Year for which this Plan is a “Top-Heavy Plan” as defined in
Section 14.06 below, this Plan shall be subject to the provisions of this
Article 14.

 

14.02 Vesting Provision

Each Participant who has completed an Hour of Service during the Plan Year in
which the Plan is top-heavy and has completed the number of Years of Vesting
Service specified in the following table, shall have a vested right to the
percentage of his Accrued Benefit under this Plan, correspondingly shown in the
following table:

 

Years of Vesting Service

   Percentage
of Accrued
Benefit  

Less than 2 years

     0 % 

2

     20 % 

3

     40 % 

4

     60 % 

5

     80 % 

6 or more

     100 % 

Each Participant’s Deferred Vested Benefit shall not be less than his vested
Accrued Benefit determined as of the last day of the last Plan Year in which the
Plan was not a Top-Heavy Plan. If the Plan ceases to be a Top-Heavy Plan, an
Employee with three or more years of employment, whether or not consecutive,
shall have his Deferred Vested Benefit determined either in accordance with this
Section 14.02 or Section 7.03, as provided in Section 13.05. Each such
Participant shall have the right to elect the applicable schedule within 60 days
after the day he is issued written notice by the Committee, or as otherwise
provided in accordance with regulations issued under the provisions of the Code
relating to changes in the vesting schedule.

 

14.03 Minimum Benefit Provision

If the Plan is a Top-Heavy Plan in any Plan Year, each Participant who is a
Non-Key Employee shall, as of the end of that Plan Year, be entitled to an
Accrued Benefit that is at least equal to the Applicable Percentage of the
Participant’s Average Compensation for Years in the Testing Period. For purposes
of this Section:

 

  (a) “Applicable Percentage” shall mean the lesser of two (2) percent
multiplied by Years of Service of the Participant, or twenty (20) percent;

 

  (b)

“Average Compensation for Years in the Testing Period” shall mean average annual
earnings for that period of five (5) consecutive years that produces the

 

   -68-    12/13/2010



--------------------------------------------------------------------------------

 

highest average. In determining consecutive years, any year not included as a
Year of Vesting Service under the provisions of Article 2 shall be ignored. In
calculating Average Compensation for Years in the Testing Period, the amount of
compensation taken into account shall not exceed $200,000 times the Adjustment
Factor applicable at the date such benefits are calculated.

 

14.04 Coordination with Other Plans

In the event that another defined contribution or defined benefit plan
maintained by the Employer or an Affiliated Employer provides contributions or
benefits on behalf of Participants in this Plan, such other plan shall be
treated as part of this Plan pursuant to applicable principles (such as Rev.
Rul. 81-202 or any successor ruling) in determining whether this Plan satisfies
the requirements of Sections 14.02 and 14.03. Such determination shall be made
upon the advice of counsel by the Committee.

 

14.05 Top-Heavy Plan Definition

This Plan shall be a “Top-Heavy Plan” for any Plan Year if, as of the
determination date the present value of the cumulative Accrued Benefits under
the Plan for Participants (including former Participants) who are Key Employees
exceeds sixty (60) percent of the present value of the cumulative Accrued
Benefits under the Plan for all Participants, excluding former Key Employees, or
if this Plan is required to be in an aggregation group which for such Plan Year
is a top-heavy group. For purposes of this Section:

 

  (a) “Determination date” means for any Plan Year the last day of the
immediately preceding Plan Year (except that for the first Plan Year of this
Plan the determination date means the last day of such Plan Year).

 

  (b) The present value shall be determined as of the most recent valuation date
(the date on which liabilities and assets are valued for purposes of determining
plan costs for minimum funding) that is within the twelve (12)-month period
ending on the determination date. Present values for purposes of determining
whether this Plan is a Top-Heavy Plan shall be based on the following interest
and mortality rates:

 

  (1) Interest Rate: 7%

 

  (2) Mortality Rate: 1971 Group Annuity Mortality Table, male rates, with one
year age setback

 

  (c) “Aggregation group” means the group of plans, if any, that includes both
the group of plans that are required to be aggregated and the group of plans
that are permitted to be aggregated.

 

  (1) The group of plans that are required to be aggregated (the “required
aggregation group”) includes:

 

   -69-    12/13/2010



--------------------------------------------------------------------------------

  (A) Each plan of an Affiliated Employer in which a Key Employee is a
participant, including collectively bargained plans.

 

  (B) Each other plan, including collectively bargained plans of an Affiliated
Employer, which enables a plan in which a Key Employee is a participant to meet
the requirements of the Code prohibiting discrimination as to contributions or
benefits in favor of employees who are officers, shareholders or the highly
compensated or prescribing the minimum participation standards.

 

  (2) The group of plans that are permitted to be aggregated (the “permissive
aggregation group”) includes the required aggregation group plus one or more
plans of an Affiliated Employer that is not part of the required aggregation
group. Such plan or plans may be added to the permissive aggregation group only
if, after the addition, the aggregation group as a whole continues to satisfy
the requirements of Sections 401(a)(4) and 410 of the Code.

 

  (d) “Top-heavy group” means the aggregation group, if as of the applicable
determination date, the sum of the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans included in the
aggregation group plus the aggregate of the accounts of key employees under all
defined contribution plans included in the aggregation group exceeds sixty
percent (60%) of the sum of the present value of the cumulative accrued benefits
for all Employees, excluding former Key Employees, under all such defined
benefit plans plus the aggregate accounts for all Employees, excluding former
Key Employees, under such defined contribution plans. If the aggregation group
that is a top-heavy group is a required aggregation group, each plan in the
group will be top heavy. If the aggregation group that is a top-heavy group is a
permissive aggregation group, only those plans that are part of the required
aggregation group will be treated as top-heavy. If the aggregation group is not
a top-heavy group, no plan within such group will be top-heavy.

 

  (e) In determining whether this Plan constitutes a “Top-Heavy Plan,” the
Committee (or its agent) shall make the following adjustments in connection
therewith:

 

  (1) When more than one plan is aggregated, the Committee shall determine
separately for each plan as of each plan’s determination date the present value
of the accrued benefits or account balance. The results shall then be aggregated
by adding the results of each plan as of the determination dates for such plans
that fall within the same calendar year.

 

  (2)

Effective for Plan Years beginning after December 31, 2001, in determining the
present value of the cumulative accrued benefit or the amount of the account of
any Employee, such present value or account shall include the amount in dollar
value of the aggregate distributions made to such Employees under the applicable
plan during the one-year

 

   -70-    12/13/2010



--------------------------------------------------------------------------------

 

period ending on the determination date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the
Code. In the case of a distribution made for a reason other than separation from
service, death, or disability, this subsection (2) shall be applied by
substituting “five-year period” for “one-year period.”

 

  (3) Further, in making such determination, such present value or such account
shall include any rollover contribution (or similar transfer), as follows:

 

  (A) If the rollover contribution (or similar transfer) is initiated by the
employee and made to or from a plan maintained by another employer, the plan
providing the distribution shall include such distribution in the present value
or such account; the plan accepting the distribution shall not include such
distribution in the present value or such account unless the plan accepted it
before December 31, 1983.

 

  (B) If the rollover contribution (or similar transfer) is not initiated by the
employee or made from a plan maintained by another employer, the plan accepting
the distribution shall include such distribution in the present value or such
account, whether the plan accepted the distribution before or after December 31,
1983; the plan making the distribution shall not include the distribution in the
present value or such account.

 

  (4) Further, in making such determination, in any case where an individual is
a “non-key employee” with respect to an applicable plan, but was a key employee
with respect to such plan for any prior plan year, any accrued benefit and any
account of such employee shall be altogether disregarded. For this purpose, to
the extent that a key employee is deemed to be a key employee if he met the
definition of key employee within any of the four preceding plan years, this
provision shall apply following the end of such period of time.

 

14.06 Key Employee

Effective for Plan Years beginning after December 31, 2001, the term “Key
Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the determination
date was an officer of one of the Adopting Employers having annual compensation
for the Plan Year greater than one hundred thirty thousand dollars ($130,000)
(as adjusted under Section 416(i)(I) of the Code for Plan Years beginning after
December 31, 2002), a five percent (5%) owner of one of the Adopting Employers,
or a one percent (1%) owner of one of the Adopting Employers having annual
compensation of more than one hundred fifty thousand dollars ($150,000). The
determination of

 

   -71-    12/13/2010



--------------------------------------------------------------------------------

who is a Key Employee will be made in accordance with Section 416(i)(l) of the
Code and the applicable regulations and other guidance of general applicability
issued thereunder.

 

14.07 Non-Key Employee

The term “Non-Key Employee” means any Participant who is not a Key Employee.

 

14.08 Collective Bargaining Rules

The provisions of Sections 14.02, 14.03, and 14.04 do not apply with respect to
any Employee included in a unit of Employees covered by a collective bargaining
agreement unless the application of such sections has been agreed upon with the
collective bargaining agent.

 

   -72-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 15

Miscellaneous

 

15.01 Limitation on Distributions

Notwithstanding any provision of this Plan regarding payment to Beneficiaries or
Participants, or any other person, the Committee may withhold payment to any
person if the Committee determines that such payment may expose the Plan to
conflicting claims for payment. As a condition for any payments, the Committee
may require such consent, representations, releases, waivers, or other
information as it deems appropriate. The Committee may, in its discretion,
comply with the terms of any judgment or other judicial decree, order,
settlement, or agreement including, but not limited to, a Qualified Domestic
Relations Order as defined in Code Section 414(p).

 

15.02 Limitation on Reversion of Contributions

Except as provided in subsections (a) through (c) below, Employer contributions
made under the Plan will be held for the exclusive benefit of Participants,
Joint Annuitants or Beneficiaries and may not revert to the Employer.

 

  (a) A contribution made by the Employer under a mistake of fact may be
returned to the Employer within one (1) year after it is contributed to the
Plan, to the extent that it exceeds the amount which would have been
contributed, absent the mistake in fact.

 

  (b) A contribution conditioned on the Plan’s initial qualification under
Sections 401(a) and 501(a) of the Code may be returned to the Employer, if the
Plan does not qualify, within one (1) year after the date the Plan is denied
qualification.

 

  (c) A contribution conditioned upon its deductibility under Section 404 of the
Code, may be returned, to the extent the deduction is disallowed, to the
Employer within one (1) year after the disallowance.

Earnings attributable to amounts which may be returned to the Employer pursuant
to this Section may not be distributed, but, in the event that there are losses
attributable to such amounts, the amount returned to the Employer shall be
reduced by the amount of such losses.

 

15.03 Voluntary Plan

The Plan is purely voluntary on the part of the Employer and neither the
establishment of the Plan nor any Plan amendment nor the creation of any fund or
account, nor the payment of any benefits will be construed as giving any
Employee or any person legal or equitable right against the Employer, any
trustee or other Funding Agent, or the Committee unless specifically provided
for in this Plan or conferred by affirmative action of the Committee or the
Employer according to the terms and provisions of this Plan. Such actions will
not be construed as giving any Employee or Participant the right to be retained
in the service of the Employer. All

 

   -73-    12/13/2010



--------------------------------------------------------------------------------

Employees and/or Participants will remain subject to discharge to the same
extent as though this Plan had not been established.

 

15.04 Nonalienation of Benefits

Participants and Beneficiaries are entitled to all the benefits specifically set
out under the terms of the Plan, but neither those benefits nor any of the
property rights in the Plan are assignable or distributable to any creditor or
other claimant of a Participant or Beneficiary. A Participant will not have the
right to anticipate, assign, pledge, accelerate, or in any way dispose of or
encumber any of the monies or benefits or other property that may be payable or
become payable to such Participant or his Beneficiary; provided, however, the
Committee shall recognize and comply with a valid Qualified Domestic Relations
Order as defined in Code Section 414(p). Notwithstanding the foregoing,
effective August 5, 1997, a Participant’s benefits under this Plan can be used
to satisfy an amount that the Participant is ordered or required to pay to the
Plan to the extent permitted by Code Section 401(a)(13)(C), which generally
applies if such order or requirement to pay arises (i) under a judgment of
conviction for a crime involving the Plan, (ii) under a civil judgment
(including a consent order or decree) entered in an action brought in connection
with a violation (or alleged violation) of the ERISA fiduciary responsibility
provisions, or (iii) pursuant to a settlement agreement between the Secretary of
Labor and the Participant, or a settlement agreement between the Pension Benefit
Guaranty Corporation and the Participant, in connection with a violation (or
alleged violation) of the ERISA fiduciary responsibility provisions.

 

15.05 Inability to Receive Benefits

If the Committee receives evidence that a person entitled to receive any payment
under the Plan is physically or mentally incompetent to receive payment and to
give a valid release, and another person or any institution is maintaining or
has custody of such person, and no guardian, committee, or other representative
of the estate of such person has been duly appointed by a court of competent
jurisdiction, then any distribution made under the Plan may be made to such
other person or institution. The release of such other person or institution
will be a valid and complete discharge for the payment of such distribution.

 

15.06 Missing Persons

When a Participant or Beneficiary whose whereabouts are unknown may be forced to
take a distribution under the terms of the Plan (e.g., upon reaching normal
retirement age or upon termination of the Plan), the Committee shall attempt to
search for, or ascertain, the whereabouts of such Participant or Beneficiary,
using the following procedures:

 

  (a) Certified Mail. The Committee shall notify the Participant or Beneficiary
by certified or registered mail, return receipt requested, addressed to his
last-known address of record with the Committee, that he is entitled to a
distribution under the Plan.

 

  (b)

Records of Related Plans. If the Participant or Beneficiary fails to respond to
the notice described above by either claiming his distributive share or making
his whereabouts known in writing to the Committee, the Committee shall contact
the

 

   -74-    12/13/2010



--------------------------------------------------------------------------------

 

Employer and the administrator(s) of any other employee benefit plan or
arrangement sponsored or maintained by the Employer and request that the
Employer and such administrator(s) search the records of such other plans to
ascertain whether a more current address for such Participant or Beneficiary is
available. Alternatively, the Committee may request that the Employer or
administrator(s) contact the missing Participant or Beneficiary directly, or
forward a letter to such Participant or Beneficiary, and request that the
Participant or Beneficiary contact the Committee.

 

  (c) Designated Beneficiary. In connection with a search of the records of the
Plan, or any related plan of the Employer, for a Participant’s current contact
information, the Committee shall attempt to identify and contact any person that
such Participant has designated as the Participant’s beneficiary (whether
primary or contingent) to determine whether such beneficiary has updated
information concerning the location of the Participant.

 

  (d) Letter-Forwarding Service. If the Committee is unable to locate the
Participant or Beneficiary using the procedures set forth above, the Committee
may notify the appropriate governmental agency(ies) of the Participant’s or
Beneficiary’s failure to contact the Committee or claim his distribution and
shall request the governmental agency(ies) to forward a notice to the
Participant or Beneficiary on behalf of the Committee in accordance with the
procedures the governmental agency(ies) has established for this purpose. The
notice forwarded under this procedure shall contain information allowing the
Participant or Beneficiary to contact the Committee and claim the distribution
and shall require a response by the Participant or Beneficiary within a
reasonable period of time as determined by the Committee.

In addition to using the procedures described above, the Committee may attempt
to locate the Participant or Beneficiary using other available means, such as
Internet search tools, commercial locator services, or credit reporting
agencies. In determining what other means may be appropriate, the Committee
shall consider the size of the Participant’s or Beneficiary’s benefit in
relation to the cost of such other means of locating the Participant or
Beneficiary.

If a Participant or Beneficiary cannot be located in accordance with the
procedures described above, the Participant or Beneficiary will be considered
“lost.” Once a Participant or Beneficiary is considered lost, the Plan may
either (i) continue to maintain the Participant’s or Beneficiary’s benefit;
(ii) cause a forfeiture of the benefit, which forfeiture will be used to reduced
future Employer contributions; (iii) transfer the amount to an individual
retirement account, as described in Code Section 408(a), or an individual
retirement annuity, as described in Code Section 408(b), that has been
designated by the Committee for such purpose; or (iv) transfer the amount to an
appropriate state unclaimed property fund. If the Plan is terminated and the
Employer does not maintain another Plan that will receive the lost Participant’s
or Beneficiary’s benefit as described in (i) above, the procedure set forth in
(iii) or (iv) above will be utilized. If forfeiture occurs and the missing
Participant or Beneficiary subsequently files a claim then, upon verification of
the claim, the amount that was forfeited will be reinstated, without interest or
other gains or losses from the date of forfeiture, but no amount will be

 

   -75-    12/13/2010



--------------------------------------------------------------------------------

payable from the Plan if it was previously deposited with a governmental agency
(e.g., unclaimed property fund) or transferred to an individual retirement
account.

If a payment from the Plan has been issued in the form of a check or other draft
that remains outstanding for a reasonable period of time (not less than 90 days)
and the Committee has been unable to locate the payee after reasonable efforts
to do so or the payee has refused (expressly or impliedly) to cash the check or
other draft then the amount of such check or other draft may be forfeited,
redeposited in the Plan (if necessary), and used to reduce future Employer
contributions or to defray Plan expenses. If the payee subsequently makes a duly
verified claim for payment of any forfeited amount then such amount will be
restored to the benefit of the payee, without adjustment for interest or other
gains or losses from the date of forfeiture, and paid to the payee in due
course.

 

15.07 Limitation of Third Party Rights

Nothing expressed or implied in the Plan is intended or will be construed to
confer upon or give to any person, firm, or association other than the Employer,
the Participants or Beneficiaries, and their successors in interest, any right,
remedy, or claim under or by reason of this Plan except pursuant to a Qualified
Domestic Relations Order as defined in Code Section 414(p).

 

15.08 Invalid Provisions

In case any provision of this Plan is held illegal or invalid for any reason,
the illegality or invalidity will not affect the remaining parts of the Plan.
The Plan will be construed and enforced as if the illegal and invalid provisions
had never been included.

 

15.09 One Plan

This Plan may be executed in any number of counterparts, each of which will be
deemed an original and the counterparts will constitute one and the same
instrument and may be sufficiently evidenced by any one counterpart.

 

15.10 Use and Form of Words

Whenever any words are used herein in the masculine gender, they will be
construed as though they were also used in the feminine gender in all cases
where that gender would apply, and vice versa. Whenever any words are used
herein in the singular form, they will be construed as though they were also
used in the plural form in all cases where the plural form would apply, and vice
versa.

 

15.11 Headings

Headings to Articles and Sections are inserted solely for convenience and
reference, and in the case of any conflict, the text, rather than the headings,
shall control.

 

   -76-    12/13/2010



--------------------------------------------------------------------------------

15.12 Governing Law

The Plan will be governed by and construed according to the federal laws
governing employee benefit plans qualified under the Code and according to the
laws of the state of Kansas where such laws are not in conflict with the federal
laws.

 

15.13 Separate Liability

Except to the extent imposed by law, no fiduciary shall have the duty to
question whether any other fiduciary is fulfilling all the responsibilities
imposed upon such other fiduciary by this Plan, by ERISA, the Code, or by any
regulations or rulings issued under ERISA or the Code. No fiduciary shall have
any liability for a breach of fiduciary responsibility of another fiduciary with
respect to this Plan unless it participates knowingly in such breach, knowingly
undertakes to conceal such breach, has actual knowledge of such breach and fails
to take reasonable remedial action to remedy such breach, or, through its
negligence in performing its own specific fiduciary responsibilities, it has
enabled such other fiduciary to commit a breach of the latter’s fiduciary
responsibilities.

 

15.14 Erroneous Payments

If any person receives any payment that the Committee in its sole discretion
later determines the person was not entitled to receive, such person shall be
required to make reimbursement to the Plan. In addition, the Committee shall
have the right to offset any future payment against amounts that the person was
not otherwise entitled to receive.

 

15.15 Use of Electronic Media

Notwithstanding any provision of the Plan to the contrary, including provisions
requiring the use of a written instrument, the Committee may establish
procedures for the use of electronic media in communications and transactions
between or among the Plan, the Committee, the Trustee, Participants, and/or
Beneficiaries. Electronic media may include, but are not limited to, the
Internet, e-mail, Intranet systems, and automated telephonic response systems.

 

   -77-    12/13/2010



--------------------------------------------------------------------------------

ARTICLE 16

Special Eligibility Rules

 

16.01 Applicability

This Article is effective January 1, 2007 (except section 16.04 of this Article
is effective March 1, 2007), and supersedes all other provisions of this Plan,
including any provisions that purport to apply notwithstanding any other
provisions of the Plan, unless such provisions specifically refer to this
Article.

 

16.02 Special Eligibility Rules

A person who first performs an Hour of Service on or after January 1, 2007,
shall not be eligible to participate in this plan.

A person who incurs a Separation from Service, and next performs an Hour of
Service on or after January 1, 2007, after expiration of any salary continuation
payments, shall not be eligible to participate in this plan. Such a person’s
benefit shall be the accrued benefit determined as of the date (the “Benefit
Determination Date”) that is the earlier of (i) the date immediately before the
date on which the person performs an Hour of Service following the person’s most
recent Separation from Service, and (ii) the date on which the person stopped
earning a benefit under the plan. That accrued benefit will be the pension
defined in the plan as having been earned as of the Benefit Determination Date,
and will be based on all factors relevant under the plan as they exist on the
Benefit Determination Date (including age, earnings, eligibility for early
retirement, credited service or plan membership, estimated Social Security
benefit, minimum benefit level, and any other personal or plan factors affecting
the pension in its standard form). Service after the Benefit Determination Date
will be counted, to the extent provided in the relevant provisions of the
pension plan, only for determining vesting, eligibility for early retirement,
and eligibility for any retirement subsidies.

A person who (i) first performs an Hour of Service before January 1, 2007, and
either (ii) does not incur a Separation from Service, or (iii) incurs a
Separation from Service but then performs an Hour of Service before expiration
of any salary continuation payments, shall again be eligible to participate in
this plan, subject to the other provisions of the plan.

 

16.03 Definitions

When used in this Article, the following terms have the following meaning:

 

  (a) Separation from Service. The termination of employment by reason of quit
(including Retirement), discharge, Layoff (beyond the period of eligible recall
pursuant to a collective bargaining agreement) or death; or the failure to
return from Authorized Leave of Absence, Qualified Military Service or
Disability.

 

  (b)

Authorized Leave of Absence. An absence approved by an Employer on a uniform and
nondiscriminatory basis for any of the following reasons: illness of an Employee
or a relative, the death of a relative, education of the Employee, or

 

   -78-    12/13/2010



--------------------------------------------------------------------------------

 

personal or family business of an extraordinary nature, provided in each case
that the Employee returns to the service of the Employer within the time period
specified by the Employer.

 

  (c) Disability. A Participant who is totally and permanently disabled by
bodily injury or disease so as to be prevented from engaging in any occupation
for compensation or profit. The determination of Disability shall be made by the
Administrator with the aid of competent medical advice. It shall be based on
such evidence as the Administrator deems necessary to establish Disability or
the continuation thereof.

 

  (d) Layoff. An involuntary interruption of service due to reduction of work
force with the possibility of recall to employment when conditions warrant.

 

  (e) Qualified Military Service. Any service in the uniformed services by any
Employee if such Employee is entitled to reemployment rights under Chapter 43 of
title 38, United States Code, provided, the Employee returns to employment, with
the Employer within the applicable time limits prescribed in Chapter 43 of title
38, United States Code.

 

  (f) Retirement. A termination of employment that occurs after a Participant
has either attained age 55 and completed at least ten (10) years or periods of
service, as determined under the plan, or reached age 65.

 

16.04 Pension Plan Distributee

A Pension Plan Distributee shall not be eligible to participate in this plan.
“Pension Plan Distributee” means a person who incurred a Separation from
Service, becomes an Employee again on or after March 1, 2007, and is receiving
or has ever received a distribution from a Pension Plan, regardless of whether
the person met or meets the age and service conditions for retirement under the
Pension Plan, and regardless of the form of benefit selected by the person.
“Pension Plan” means a defined benefit pension plan intended to be qualified
under section 401(a) of the Code and sponsored by the Company or a member of the
Company’s controlled group of corporations within the meaning of section 414(b)
of the Code. A person is not a Pension Plan Distributee if the only payments
made to the person by a Pension Plan are: (a) a distribution of a lump sum
cashout that was made without participant consent under section 417(e) of the
Code; (b) a return of the person’s contributions under a Pension Plan and the
interest credited under the Pension Plan on those contributions; or (c) a
transfer of pension assets and the liabilities corresponding to those assets to
the pension plan of an entity to which the Company disposes of a business or
function. A person also is not a Pension Plan Distributee if, after first
receiving a distribution from a Pension Plan, the person becomes an Employee as
a result of the Company’s acquisition of a business that employed the person at
the time of the acquisition.

 

   -79-    12/13/2010



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and on its behalf, this 19th day of January, 2011.

 

HAWKER BEECHCRAFT CORPORATION By:  

/s/ Rich Jiwanlal

Name:  

Rich Jiwanlal

Title:  

Vice President Human Resources

 

   -80-    12/13/2010



--------------------------------------------------------------------------------

APPENDIX A

Procedures For Calculation Of Actuarial Equivalent Values

Each “Actuarial Equivalent Value” under this Plan shall be determined in
accordance with the following methods, tables, interest rates, and other
factors. References to the “PBGC rates” mean the set of rates used by the
Pension Benefit Guaranty Corporation for purposes of valuing lump sum
distributions under terminating non-multiemployer pension plans.

 

1. Lump Sum Payment Option - For purposes of determining/converting to a lump
sum value, the following factors shall be used:

 

  (a) Rate of Interest: For determinations before January 1, 1999, the PBGC
rates in effect on the first day of the Plan Year for which the distribution is
made. For determinations after December 31, 1998 and before January 1, 2008, the
annual rate of interest on 30-year Treasury securities as specified by the
Commissioner for the month of November preceding the Plan Year in which the
distribution is made. For determinations on and after January 1, 2008, the
adjusted first, second, and third segment rates as specified by the Commissioner
of Internal Revenue for the month of November preceding the Plan Year in which
the distribution occurs.

 

  (b) Mortality: For determinations before January 1, 1999, the PBGC mortality
rate table for healthy males with ages of the Participant set back one year and
ages of the spouse or Joint Annuitant set back four years. For determinations
after December 31, 1998 and before December 31, 2002, the 1983 Group Annuity
Mortality Table using a blend of fifty percent (50%) of the male table and fifty
percent (50%) of the female table. For determinations on or after December 31,
2002 and before January 1, 2008, the 94 GAR/GATT 2003 Mortality Table prescribed
in Revenue Ruling 2001-62. For determinations on and after January 1, 2008, the
applicable mortality table under Code Section 417(e)(3), as prescribed by the
Commissioner of Internal Revenue from time to time.

 

2. Optional Forms Of Retirement Benefit - For purposes of determining an
optional form of benefit payment (other than a lump sum) under Sections 6.01,
8.01, and 9.05, and for any purpose for which no other definition is specified,
the following factors shall be used:

 

  (a) Rate of Interest: 7%

 

  (b) Mortality: The 1971 Group Annuity Mortality Table, male rates, with ages
of the Participant set back one year and ages of the spouse or Joint Annuitant
set back five years.

Notwithstanding the above, for purposes of computing installment amounts under
Section 8.01, the factors in Section 1 of this Appendix A shall be used rather
than the factors in this Section 2, if the factors in Section 1 result in larger
installment payments.

 

3.

Asset Transfer Between Plans - Unless another basis is established by the
Actuary to satisfy the requirements of Regulation Section 1.414 (l)-1 that asset
transfers must be

 

Appendix A - 1



--------------------------------------------------------------------------------

 

equal to the “present value of the benefits on a termination basis,” the asset
transfer specified in Section 3.04 shall be based on the following factors:

 

  (a) Rate of Interest: 8%

 

  (b) Mortality: The 1971 Group Annuity Mortality Table for males and females.

 

4. Early Commencement Factors - For purposes of determining the amount of a
retirement benefit payable on an early commencement date under Sections 5.04 and
5.05(b), the following factors shall be used:

 

Age At Early Commencement Date

   Factor For
Section 5.04      Factor For
Section 5.05(b)  

65

     1.00         1.000   

64

     1.00         .933   

63

     1.00         .867   

62

     1.00         .800   

61

     .95         .733   

60

     .90         .667   

59

     .85         .633   

58

     .80         .600   

57

     .75         .567   

56

     .70         .533   

55

     .65         .500   

The above factors shall be interpolated between ages in the table using whole
years and completed months of age.

 

Appendix A - 2



--------------------------------------------------------------------------------

APPENDIX B

Reduction Factors For Additional Optional Death Benefit Under Section 8.03

 

Participant’s Age Minus Spouse’s Age

  

 

Prior to 8/1/83

    After 7/31/83 and
Prior to Normal
Retirement Date*      Males     Females    

5

     .500 %      .230 %      .450 % 

4

     .500        .224        .450   

3

     .500        .218        .450   

2

     .500        .212        .450   

1

     .500        .206        .450   

0

     .500        .200        .450   

-1

     .495        .200        .446   

-2

     .490        .200        .441   

-3

     .485        .200        .437   

-4

     .480        .200        .432   

-5

     .475        .200        .428   

For each year in excess of 5, add the following to the factor for 5

     .005        .006        .0045   

For each year less than -5, subtract the following from the factor for -5

     .005        .006        .0045   

 

* The percentage factor applicable to periods of coverage occurring after the
Participant’s Normal Retirement Date shall be equal to two times the percentage
factor applicable prior to Normal Retirement Date.

 

Appendix B - 1



--------------------------------------------------------------------------------

SUPPLEMENT A

Special Provisions Applicable to Former Hangar One, Inc. Salaried Employees

 

A-1 Introduction. On December 31, 1987, the assets and liabilities held under
the Hangar One, Inc. Restated Pension Plan and Trust (the “Hangar One Plan”)
with respect to each salaried employee who was participating in the plan on that
date were merged into this Plan. The purpose of this Supplement A is to provide
for payment under the Plan of the additional benefits described below with
respect to salaried employees of Hangar One, Inc. on December 31, 1987 who
became Participants in the Plan on January 1, 1988 (hereinafter referred to as
“Hangar One Salaried Employees”).

 

A-2 Vesting Service. For the purpose of determining the Vesting Service of a
Hangar One Salaried Employee, but not for other purposes, periods of employment
with Hangar One, Inc. occurring prior to March 30, 1983 shall be considered as
employment with an Employer.

 

A-3 Accrued Benefit. The Accrued Benefit for a Hangar One Salaried Employee
shall be equal to the sum of the Accrued Benefit defined in Section 5.01 of this
Plan for periods of Credited Service after December 31, 1987 plus whichever of
the amounts determined under subparagraphs (a), (b), or (c) below is the
greatest.

 

  (a) Shall be equal to the applicable “dollar credit” determined under section
5.01 of the Hawker Beechcraft Corporation Base Retirement Income Plan as of the
Participant’s Termination Date multiplied by the Participant’s Credited Service
for the period ending on December 31, 1987. For this purpose, Credited Service
shall be determined in accordance with the provisions of Section 3.2 of the Plan
as it existed prior to January 1, 1989 as if all periods of employment after
March 29, 1983 are considered to be employment as an “active participant” under
the Plan.

 

  (b)

Shall be equal to 1.09642, which is the factor for converting a ten-year certain
and life annuity form to a life annuity form payable at age 65, multiplied by
the amount, if any, identified in Exhibit A hereof as the Participant’s “Accrued
Benefit 12/31/87,” and with the result multiplied by a fraction, not less than
one, the numerator of which is the Participant’s Adjusted Average Annual
Earnings on his Termination Date and the denominator of which is the
Participant’s “Average Annual Earnings on 12/31/87” as set forth in Exhibit A.
For this purpose, Adjusted Average Annual Earnings shall mean the highest annual
average of a Participant’s compensation for any consecutive five completed
calendar years of employment within the ten-year period immediately preceding
his Termination Date. If a Participant has less than five completed years of
employment, Adjusted Average Annual Earnings shall be based on the average of
all completed calendar years of employment. A Participant’s compensation shall
include his total compensation, exclusive of any fringe benefits, paid by the
Employer and includible during a calendar year in his gross income for Federal
income tax purposes plus any reduced compensation amounts attributable to the
Participant’s

 

Suppl A - 1



--------------------------------------------------------------------------------

 

participation under an IRS qualified section 401(k) plan or a section 125
cafeteria plan. In calculating Adjusted Average Annual Compensation between
January 1, 1989 and December 31, 1993, total compensation for any calendar year
shall not exceed $200,000 times the Adjustment Factor applicable for that
calendar year with $200,000 applied for all years prior to January 1, 1989. In
calculating Adjusted Average Annual Compensation on or after January 1, 1994,
total compensation for any calendar year shall not exceed $150,000 times the
Adjustment Factor applicable for such year with $150,000 applied for all years
prior to January 1, 1994.

 

  (c) Shall be the Participant’s “Conversion Date Value,” if any, at his Normal
Retirement Date (or his actual retirement date, if later) multiplied by the
monthly life annuity conversion factor .0083. For this purpose, the “Conversion
Date Value” shall be equal to the amount set forth in Exhibit A for an employee
who was a participant in the Hangar One Plan as of December 1, 1976 accumulated
with interest at the rate of 5% per year, compounded annually, to the date it is
applied for the calculation of the Participant’s Accrued Benefit under this
Plan.

 

A-4 Additional Rules. If and to the extent they are more favorable than any
other provisions of this Plan, the following rules also apply to a Hangar One
Salaried Employee.

 

  (a) If a Hangar One Salaried Employee has at least five (5) years but less
than ten (10) years of “credited service” (as defined under the Hangar One Plan
prior to January 1, 1988) as of January 1, 1988, he shall continue to become
vested in his Accrued Benefit in accordance with the graded vesting schedule of
section 5.01 of the Hangar One Plan. For the purpose of determining such graded
vesting, the Participant’s “credited service” after January 1, 1988 shall be
equal to his “credited service” on January 1, 1988 plus his years of Vesting
Service earned under this Plan for periods of employment after December 31,
1987.

 

  (b) A Hangar One Salaried Employee who is identified in Exhibit A with a
Conversion Date Value on December 1, 1976 shall continue to have the benefit of
the single-sum cash option defined in Section 6.06(b) of the Hangar One Plan and
the survivorship benefits defined in Section 6.06(d) of the Hangar One Plan. In
the event that a single-sum cash benefit is paid to or on behalf of a
Participant under either of said sections, the amount of any benefit otherwise
payable under the provisions of this Plan shall be reduced on an Actuarial
Equivalent basis to reflect the value of the single-sum cash benefit so
provided.

 

  (c) If a Hangar One Salaried Employee receives an Early Retirement Benefit
under Section 5.04 of this Plan or a Deferred Vested Benefit under Section 5.05
of this Plan, the amount of his benefit, before adjustment for any optional form
of payment, shall be at least equal to the greater of (i) his “Accrued Benefit
12/31/87,” as identified in Exhibit A, adjusted to the life annuity form or
(ii) his vested percentage multiplied by the monthly amount defined in paragraph
A-3(c) above, with either amount reduced by 5/18 of 1% for each month by which
his first payment date precedes his Normal Retirement Date.

 

Suppl A - 2



--------------------------------------------------------------------------------

 

Suppl A - 3